Exhibit 10.27






















FIRST AMENDED AND RESTATED LOW PRESSURE GAS GATHERING AND COMPRESSION AGREEMENT
consisting of the
FIRST AMENDED AND RESTATED TERMS AND CONDITIONS RELATING TO
LOW PRESSURE GAS GATHERING AND COMPRESSION SERVICES
taken together with an applicable
AGREEMENT ADDENDUM
that references these Agreement Terms and Conditions


now or in the future effective







--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1 DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Other Terms
16


Section 1.3
References and Rules of Construction
16


 
 
 
ARTICLE 2 PRODUCT DEDICATION AND REAL PROPERTY DEDICATION
17


Section 2.1
Producer’s Dedications
17


Section 2.2
Conflicting Dedications
17


Section 2.3
Producer’s Reservation
18


Section 2.4
Releases from Dedication
19


Section 2.5
Covenants Running with the Land
21


Section 2.6
Recording of Agreement
22


 
 
 
ARTICLE 3 SYSTEM EXPANSION AND CONNECTION OF WELLS
22


Section 3.1
Development Report; System Plan; Meetings
22


Section 3.2
Cancellation of Planned Wells and Planned Separator Facilities
27


Section 3.3
Temporary Services.
27


Section 3.4
Cooperation
29


Section 3.5
Grant of Access; Real Property Rights
29


 
 
 
ARTICLE 4 MEASUREMENT DEVICES
30


Section 4.1
Measurement Devices.
30


Section 4.2
Measurement Procedures
33


Section 4.3
Product Meter Adjustments
35


 
 
 
ARTICLE 5 TENDER, NOMINATION, AND GATHERING OF PERODUCTION
35


Section 5.1
Limitations on Service to Third Parties
35


Section 5.2
Tender of Dedicated Production
36


Section 5.3
Services; Service Standard
36


Section 5.4
Nominations, Scheduling, Balancing and Curtailment
37


Section 5.5
Suspension/Shutdown of Service
41


Section 5.6
Marketing and Transportation
42


Section 5.7
No Prior Flow of Product in Interstate Commerce
42


 
 
 
ARTICLE 6 FEES
42


Section 6.1
Fees
42


Section 6.2
Fee Adjustments Redetermination.
42


Section 6.3
Treatment of Byproducts, L&U, Fuel and Related Matters
45


 
 
 
 
 
 








--------------------------------------------------------------------------------




ARTICLE 7 QUALITY AND PRESSURE SPECIFICATIONS
46


Section 7.1
Quality Specifications
46


Section 7.2
Failure to Meet Specifications
47


Section 7.3
Indemnification Regarding Quality
47


 
 
 
ARTICLE 8 TERM
48


Section 8.1
Term
48


Section 8.2
Effect of Termination or Expiration of the Term
48


 
 
 
ARTICLE 9 TITLE AND CUSTODY
48


Section 9.1
Title
48


Section 9.2
Custody
49


 
 
 
ARTICLE 10 BILLING AND PAYMENT
49


Section 10.1
Statements
49


Section 10.2
Payments
50


Section 10.3
Adequate Assurances
51


Section 10.4
Audit
51


 
 
 
ARTICLE 11 REMEDIES
52


Section 11.1
Suspension of Performance; Temporary Release from Dedication
52


Section 11.2
No Election
53


Section 11.3
Direct Damages
53


 
 
 
ARTICLE 12 FORCE MAJEURE
53


Section 12.1
Force Majeure
53


Section 12.2
Extension Due to Force Majeure
54


 
 
 
ARTICLE 13 CHANGE IN LAW; UNECONOMIC SERVICE
54


Section 13.1
Changes in Applicable Law
54


Section 13.2
Unprofitable Operations and Rights of Termination.
55


 
 
 
ARTICLE 14 REGULATORY STATUS
59


Section 14.1
Non-Jurisdictional System
59


Section 14.2
Government Authority Modification
59


 
 
 
ARTICLE 15 INDEMNIFICATION AND INSURANCE
59


Section 15.1
Reciprocal Indemnity
59


Section 15.2
Indemnification Regarding Third Parties
60


Section 15.3
Penalties
60


Section 15.4
Insurance
61


 
 
 
 
 
 








--------------------------------------------------------------------------------




ARTICLE 16 ASSIGNMENT
61


Section 16.1
Assignment of Rights and Obligations under this Agreement
61


Section 16.2
Pre-Approved Assignments
62


Section 16.3
Change of Control
64


 
 
 
ARTICLE 17 OTHER PROVISIONS
65


Section 17.1
Relationship of the Parties
65


Section 17.2
Notices
65


Section 17.3
Entire Agreement; Conflicts
66


Section 17.4
Waivers; Rights Cumulative
66


Section 17.5
Amendment
66


Section 17.6
Governing Law; Arbitration
66


Section 17.7
Parties in Interest
67


Section 17.8
Preparation of Agreement
67


Section 17.9
Severability
67


Section 17.10
Counterparts
67


Section 17.11
Confidentiality
67


 
 
 
EXHIBITS
EXHIBIT A
RESERVED
 
EXHIBIT B
DOWNTIME FEE REDUCTION
 
EXHIBIT C
OPERATING PRESSURE FEE REDUCTION
 
EXHIBIT D
INSURANCE
 
EXHIBIT E
FORM OF RECORDING MEMORANDUM
 











--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED TERMS AND CONDITIONS RELATING TO
LOW PRESSURE GAS GATHERING AND COMPRESSION SERVICES
These FIRST AMENDED AND RESTATED TERMS AND CONDITIONS RELATING TO LOW PRESSURE
GAS GATHERING AND COMPRESSION SERVICES (these “Agreement Terms and Conditions”)
are dated as of November 14, 2019 (the “T&C Effective Date”) and (i) shall be
effective with respect to each Agreement Addendum to which these Agreement Terms
and Conditions are incorporated into and made a part, and shall replace and
supersede any previous Agreement Terms and Conditions as of the T&C Effective
Date, (ii) shall apply to any subsequently executed Agreement Addendum entered
into by any Producer and any Midstream Co. expressly referencing and
incorporating these Agreement Terms and Conditions, and (iii) taken together
with each such existing or future Agreement Addendum shall constitute, in each
case, a single Agreement, separate and apart from any other Agreement governed
by these Agreement Terms and Conditions.
Recitals:
A.
Producer owns rights, title and interests in certain oil and gas leases and
other interests located within the Dedication Area (defined below) that require
services related to the low pressure gathering and compressing of Product
(defined below).

B.
Producer wishes to obtain such low pressure gathering and compression services
from each Midstream Co (defined below) that executes and delivers an Agreement
Addendum (defined below) pursuant to these Agreement Terms and Conditions, as
modified by the applicable Agreement Addendum.

C.
Producer desires to dedicate all Dedicated Production (defined below) that is
attributable to its right, title, and interest in certain oil and gas leases and
other interests located within the Dedication Area (defined below) to the
Individual System (defined below) for the provision of low pressure gathering
and compression services.

D.
Each Midstream Co that executes and delivers an Agreement Addendum owns and
operates an Individual System that gathers gas from certain oil and gas leases
and other interests.

Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein, the mutual agreements in this Agreement, and other good and
valuable consideration, the


- 1 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





receipt and sufficiency of which are hereby acknowledged, Midstream Co, and
Producer hereby agree as follows:

Article 1
Definitions

Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:
“Adequate Assurance of Performance” has the meaning given to it in Section 10.3.
“Adjustment Year” has the meaning given to it in Section 6.2(a)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person. The following sentence shall not
apply to the term “Affiliate” as used in Section 2.2(b) or the definition of
“Conflicting Dedication”: Producer and its subsidiaries (other than OpCo and its
subsidiaries), on the one hand, and OpCo and its subsidiaries, on the other,
shall not be considered Affiliates of each other for purposes of this Agreement.
“Agreement” means the applicable Agreement Addendum taken together with these
Agreement Terms and Conditions, as modified by such Agreement Addendum.
“Agreement Addendum” means each Agreement Addendum by and between a Producer and
a Midstream Co that expressly states that it is governed by these Agreement
Terms and Conditions.
“Agreement Addenda” shall be the collective reference to each Agreement Addendum
then in effect.
“Agreement Terms and Conditions” has the meaning given to it in the introductory
paragraph.
“API” means American Petroleum Institute.
“Beneficiary” has the meaning given to it in Section 4.1(g).
“Btu” means the amount of heat required to raise the temperature of one pound of
water one degree Fahrenheit at a pressure of 14.65 Psia and determined on a
gross, dry basis.
“Business Day” means a Day (other than a Saturday or Sunday) on which federal
reserve banks are open for business.


- 2 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





“Cancellation Costs” has the meaning given to it in Section 3.2(a).
“Cancellation Date” has the meaning given to it in Section 3.2(a).
“Cash-out Price” has the meaning given to it in Section 5.4(i).
“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.
“Communications” has the meaning given to it in Section 17.2.
“Complete” and “Completion” mean, with respect to a Well connection, Separator
Facility connection, Facility Expansion or other facility(ies), that all
construction, installation and testing work has been completed in a good and
workmanlike manner and the Well connection, Separator Facility connection,
Facility Expansion or other facility(ies), as the case may be, is ready to
provide Services hereunder.
“Completed Connection” has the meaning given to it in Section 3.1(d).
“Conditional Amount” has the meaning set forth in Section 10.1(a).
“Conflicting Dedication” means any agreement, commitment, or arrangement
(including any volume commitment) that requires services to be provided to
Producer’s owned or Controlled Product on any gathering system or similar system
other than the System, including any such agreement, commitment, or arrangement
burdening properties hereinafter acquired by Producer in the Dedication Area. No
dedication of acreage shall constitute a Conflicting Dedication if Producer’s
requirement under such dedication is to deliver Product from the tailgate of the
System or any other point that is a Delivery Point hereunder. A right of first
refusal in favor of an entity other than Original Producer, OpCo, or any of
their Affiliates shall be deemed to be a “Conflicting Dedication” if Affiliates
of Original Producer are prohibited from providing Services pursuant to the
applicable agreement creating such right of first refusal.
“Control” (including the term “Controlled”) means (a) with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise and (b) with respect to
any Product, such Product produced from the Dedication Area and owned by a Third
Party or an Affiliate and with respect to which Producer has the contractual
right or obligation (pursuant to a marketing, agency, operating, unit, or
similar agreement) to market such Product and Producer elects or is obligated to
market such Product on behalf of the applicable Third Party or Affiliate.
“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one


- 3 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





of which must be either Standard & Poor’s or Moody’s (or if either one or both
are not available, equivalent ratings from alternate rating sources reasonably
acceptable to Midstream Co).
“Crude Oil” means crude oil produced from oil or gas wells in the Dedication
Area and Controlled by Producer, in its natural form, which may include Flash
Gas naturally produced therewith.
“Crude Oil Gathering System” means the Crude Oil gathering system used to
provide Crude Oil gathering services to Producer.
“Curtailment Allowance” has the meaning given to it in Section 6.2(c)(ii).
“Curtailment Percentage” has the meaning given to it in Section 6.2(c)(iii).
“Day” means a 24-hour period of time from 9:00 a.m. Central Time on a calendar
day until 9:00 a.m. Central Time on the succeeding calendar day. The term
“Daily” shall have the correlative meaning.
“Dedicated Production” means (a) Product owned by Producer or an Affiliate of
Producer and produced from a Well within the Dedication Area that is operated by
Producer or an Affiliate under the Control of Producer, (b) Product produced
within the Dedication Area that is owned by a Third Party and under the Control
of Producer, and (c) Purchased Dedicated Production. Notwithstanding the
foregoing, (i) any Product that was released pursuant to the Releases of
Dedication shall not be included in this definition of “Dedicated Production”,
(ii) any Product that is or was permanently released pursuant to Section 2.4(a)
or otherwise shall cease to be included in this definition of “Dedicated
Production” immediately upon the effectiveness of such permanent release, and
(iii) in the event of an assignment by a Producer (“X”) to an assignee (“Y”)
that is permitted under Article 16, any Product that is so assigned shall cease
to be included in X’s “Dedicated Production” and, except when assigned to Y free
and clear of the Dedications as provided in Section 16.2, shall solely be
included in Y’s Dedicated Production as of the effective date of such
assignment.
“Dedicated Properties” means the interests held by Producer or its Affiliates in
the oil and gas leases, mineral interests, and other similar interests as of the
Effective Date or acquired by Producer or its Affiliates after the Effective
Date that relate to land within the Dedication Area. Notwithstanding the
foregoing, (a) any interest that was temporarily released pursuant to the
Releases of Dedication shall be deemed not included in this definition of
“Dedicated Properties” for the duration of such temporary release, (b) any
interest that is or was permanently released pursuant to Section 2.4(a) or
otherwise shall cease to be included in this definition of “Dedicated
Properties” immediately upon the effectiveness of such permanent release, and
(c) in the event of an assignment by a Producer (“X”) to an assignee (“Y”) that
is permitted under Article 16, any


- 4 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





interest that is so assigned shall cease to be included in X’s “Dedicated
Properties” and, except when assigned to Y free and clear of the Dedications as
provided in Section 16.2, shall solely be included in Y’s Dedicated Properties
as of the effective date of such assignment.
“Dedications” means the Product Dedication and the Real Property Dedication
together, and “Dedication” means the Product Dedication or the Real Property
Dedication, as applicable.
“Dedication Area” means, with respect to this Agreement, the area described on
the applicable Agreement Addendum. Notwithstanding the foregoing, (a) any
acreage that was temporarily released pursuant to the Releases of Dedication
shall be deemed not included in this definition of “Dedication Area” for the
duration of such temporary release (b) any acreage that is or was permanently
released pursuant to Section 2.4(a) or otherwise shall cease to be included in
this definition of “Dedication Area” immediately upon the effectiveness of such
permanent release and (c) in the event of an assignment by a Producer (“X”) to
an assignee (“Y”) that is permitted under Article 16, any acreage that is so
assigned shall cease to be included in X’s “Dedication Area” and, except when
assigned to Y free and clear of the Dedications as provided in Section 16.2,
shall solely be included in Y’s Dedication Area as of the effective date of such
assignment.
“Delivery Point” means the point at which custody transfers from Midstream Co to
or for the account of Producer, as each such point is identified in the
applicable Agreement Addendum. The custody transfer point may include (a) the
facilities of a Downstream Facility, (b) with respect to Drip Condensate, oil
tanks, (c) the facilities of a gas processing facility, or (d) any other point
as may be mutually agreed between the Parties. The Delivery Points for each
Individual System in existence on the Effective Date shall be set forth in
writing between Producer and Midstream Co, and additional points may become
Delivery Points hereunder upon mutual agreement of the Parties as construction
is completed on additional facilities in satisfaction of the needs identified by
Producer and the Parties shall continuously update the list of Delivery Points
by mutual agreement.
“Demanding Party” has the meaning given to it in Section 10.3.
“Development Report” has the meaning given to it in Section 3.1(a).
“Downstream Facility” means any pipeline downstream of any Delivery Point on the
System.
“Downtime Event” means (a) with respect to any Facility Segment, or, as
applicable, all of the Facilities Segments of an Individual System, a period
during which Midstream Co is unable to receive Product into the central facility
of such Facility Segment for a reason other than (i) Force Majeure, (ii) an
event or condition downstream of the Individual System of which such Facility
Segment is a part that was not caused by Midstream Co, (iii) planned maintenance
for which Midstream Co provided notice as described in Section 5.5(b)(ii), or
(iv) Producer’s production


- 5 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





exceeding the production forecast in the Development Report on which the
applicable Facility Segment was based; or (b) the pressure of an Individual
System is greater than the Target Pressure.
“Drip Condensate” means that portion of Producer’s owned or Controlled Product
that is received into the System (without manual separation or injection) that
condenses in, and is recovered from, the System as a liquid.
“Effective Date” has the meaning given to it in the applicable Agreement
Addendum.
“Escalation Percentage” means 102.5%.
“Excluded Amounts” means Midstream Co’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Separator Facilities in the Development Report that
Producer at such time intends to develop.
“Facility Expansion” means the expansion of an existing facility or pipeline, or
construction of a new facility or pipeline, which is utilized by more than one
Well or Planned Well.
“Facility Segment” means each segment of an Individual System comprised of
facilities beginning at a Receipt Point and ending at a Delivery Point. If an
Individual System does not contain any such distinct segment, then the term
Facility Segment shall be synonymous with Individual System.
“First Development Report” means the first report delivered by Original Producer
to Midstream Co that satisfies the requirements for a Development Report in
Section 3.1(a) and Section 3.1(b) (an “Original Report”) and, in the event that
Producer assigns all or any part of the Dedicated Properties to a Producer
Assignee, then with respect to such Producer Assignee, the First Development
Report shall not refer to the Original Report but rather to the first
Development Report delivered by such Producer Assignee to Midstream Co that
satisfies the requirements for such report in Section 3.1(a) and Section 3.1(b).
“Flash Gas” means any gas vaporized from Crude Oil after production that has
been collected in the Crude Oil Gathering System and delivered into the
Individual System. If at any time Midstream Co is not providing gathering
services to Producer in the Dedication Area with respect to Crude Oil, there
will be no Flash Gas delivered into the Individual System.
“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared);
(c) insurrections, hostilities, riots; (d) floods, droughts, fires, storms,
storm warnings,


- 6 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





landslides, lightning, earthquakes, washouts; (e) industrial disturbances, acts
of a public enemy, acts of terror, sabotage, blockades, epidemics; (f) arrests
and restraints of rulers and peoples; (g) civil disturbances; (h) explosions,
breakage or accidents to machinery or lines of pipe; (i) hydrate obstruction or
blockages of any kind in lines of pipe; (j) freezing of wells or delivery
facilities, partial or entire failure of wells, and other events beyond the
reasonable control of the Claiming Party that affect the timing of production or
production levels; (k) failure, disruption, allocation, prorationing,
curtailment, or unavailability of downstream transportation or pipeline
capacity; (l) action or restraint by any Governmental Authority (so long as the
Claiming Party has not applied for or assisted in the application for, and has
opposed where and to the extent commercially reasonable, such action or
restraint), (m) delays or failures by a Governmental Authority to grant Permits
applicable to the System (or any Individual System) so long as the Claiming
Party has used its commercially reasonable efforts to make any required filings
with such Governmental Authority relating to such Permits, and (n) delays or
failures by the Claiming Party to obtain easements and rights of way, surface
leases and other real property interests related to the System (or any
Individual System) from Third Parties, so long as the Claiming Party has used
its commercially reasonable efforts to obtain such easements and rights of way,
surface leases and other real property interests. The failure of a Claiming
Party to settle or prevent a strike or other labor dispute with employees shall
not be considered to be a matter within such Claiming Party’s control.
“Gallon” means one U.S. Standard gallon.
“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.
“Gross Heating Value” means the number of Btu produced by the combustion, at a
constant pressure, of the amount of Product that would occupy a volume of
1 cubic foot saturated with water vapor under standard gravitational force at a
temperature of 60 degrees Fahrenheit and at a pressure of 14.65 Psia, with air
of the same temperature and pressure as the Product, when the products of
combustion are cooled to the initial temperature of the Product and air and when
the water formed by combustion is condensed to the liquid state. Hydrogen
sulfide shall be deemed to have no heating value.
“Group” means (a) with respect to Midstream Co, the Midstream Co Group, and
(b) with respect to Producer, the Producer Group.
“Inbound Acreage” has the meaning given to it in Section 16.2(b)(i).


- 7 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





“Individual Fee” means the rate for each Individual System set forth on the
applicable Agreement Addendum, as such rate may be adjusted from time to time in
accordance with the provisions of this Agreement or the applicable Agreement
Addendum.
“Individual System” means the portion of the System beginning at the Receipt
Points and ending at the Delivery Points. The Individual Systems in existence on
the Effective Date are more particularly described in writing between Producer
and Midstream Co. Additional Individual Systems may be added to the System from
time to time in satisfaction of the needs identified by Producer and evidenced
in writing between Producer and Midstream Co.
“Initial Flowback Target Pressure” means, with respect to any Individual System,
the pressure set forth on the applicable Agreement Addendum, which such stated
“Initial Flowback Target Pressure” shall be the Target Pressure at each Receipt
Point for the period of time from first delivery of Dedicated Production from a
Well to such Receipt Point until the initial flowback of such Well ceases (but
in no event shall the initial flowback of a Well extend greater than a two month
period from the date of first delivery of Dedicated Production from a Well for
the purpose of establishing the Target Pressure hereunder).
“Initial Term” has the meaning given to it in Section 8.1.
“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).
“Interruption Conditions” has the meaning given to it in Section 2.4(b).
“Invoice Month” has the meaning given to it in Section 10.1(a).
“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Lease Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“Losses” means any actions, claims, causes of action (including actions in rem
or in personam), settlements, judgments, demands, liens, encumbrances, losses,
damages, fines, penalties, interest, costs, liabilities, expenses (including
expenses attributable to the defense of any actions or claims and attorneys’
fees) of any kind or character, including Losses for bodily injury, death, or
property damage, whether under judicial proceedings, administrative proceedings
or


- 8 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





otherwise, and under any theory of tort, contract, breach of contract, breach of
representation or warranty (express or implied) or by reason of the conditions
of the premises of or attributable to any Person or Person or any Party or
Parties.
“MAOP” means maximum allowable operating pressure for the applicable Individual
System, or relevant Facility Segment, as specified in the applicable Agreement
Addendum.
“Mcf” means one thousand Standard Cubic Feet.
“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), Product metering device, tube, orifice plate, connected
pipe, tank strapping, and fittings used in the measurement of Product flow,
volume, and Btu content.
“Measurement Point” means the Measurement Device that the Parties have agreed in
writing will measure the volume of Product moving through the Individual System.
“Midstream Co” means the Original Midstream Co, together with its permitted
successors and assigns, including any Midstream Co Assignee.
“Midstream Co Assignee” means any Third Party to whom Midstream Co assigns its
rights and obligations in accordance with this Agreement.
“Midstream Co Group” means Midstream Co, its Affiliates, and the directors,
officers, employees, and agents, of Midstream Co and its Affiliates; provided
that all subsidiaries of OpCo that do not hold equity in Midstream Co shall be
excluded from this definition.
“MMBtu” means one million Btu.
“Modification” has the meaning given to it in Section 3.1(c).
“Month” means a period of time from 9:00 a.m. Central Time on the first Day of a
calendar month until 9:00 a.m. Central Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.
“Monthly Loss/ Gain Report” means, with respect to any Invoice Month, the report
delivered pursuant to Section 10.1(d), which shall include statements of the
following with respect to such Invoice Month: (a) the System L&U, (b) the System
Fuel and Other System Fuel used by Midstream Co in the operation of the
Individual System, (c) the Product actually burned as Process Flare, and (d) to
the extent required by a writing signed by Producer and Midstream Co, the Drip
Condensate, and Flash Gas recovered by Midstream Co and returned to Producer.
With respect to any allocated volumes (specifically, those described in clauses
(c) and, if applicable, (d)), the information included


- 9 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





shall be of sufficient detail such that Producer may verify that the allocation
procedures then in effect for the applicable Invoice Month were applied.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.
“Net Acres” means (a) with respect to any oil and gas lease in which Producer
(or an Affiliate of Producer) has an interest, (i) the number of gross acres in
the lands covered by such oil and gas lease, multiplied by (ii) the undivided
percentage interest in oil, gas and other minerals covered by such oil and gas
lease, multiplied by (iii) Producer’s (or its Affiliate’s) working interest in
such oil and gas lease, and (b) with respect to any mineral fee interest of
Producer (or an Affiliate of Producer), (i) the number of gross acres in the
lands covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of Producer (or its Affiliate) in oil, gas and other
minerals in such lands.
“Net Revenue Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“Non-Demanding Party” has the meaning given to it in Section 10.3.
“Operating Target Pressure” means, with respect to any Individual System, the
pressure set forth on the applicable Agreement Addendum, which such stated
“Operating Target Pressure” shall be the pressure for the applicable Individual
System in the System Plan at all times that the Initial Flowback Target Pressure
is not in effect.
“On-Line Deadline” has the meaning given to it in Section 3.1(d).
“OpCo” means Noble Midstream Services, LLC, together with its permitted
successors and assigns.
“Original Midstream Co” means the entity identified as the “Midstream Co” in the
applicable Agreement Addendum as of the Effective Date.
“Original Producer” means Noble Energy, Inc., a Delaware corporation, as
successor in interest to Rosetta Resource Operating LP, a Delaware limited
partnership, and its successors and permitted assigns.
“Original Report” has the meaning set forth in the definition of “First
Development Report.”
“Other System Fuel” means all actual Product measured and used as fuel by
Midstream Co for Other Services. To the extent any Product is used as fuel and
is not System Fuel but such fuel has not been measured, such Product shall be
System L&U.


- 10 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





“Other Services” means services that (i) are not Services, (ii) are provided to
Producer or any of its Affiliates, and (iii) pertain to the production of oil,
other hydrocarbons, water, and waste products from the production of
hydrocarbons.
“Outbound Acreage” has the meaning given to it in Section 16.2(b)(i).
“Overage Period” has the meaning given to it in Section 5.4(d)(ii).
“Owner” has the meaning given to it in Section 4.1(g).
“Party” or “Parties” with respect to each Agreement Addendum shall mean the
applicable Producer and the applicable Midstream Co. Unless expressly stated
otherwise, references to “Parties” shall not refer to all parties to all
Agreements governed hereby. Rather, references to “Parties” shall refer only to
such Parties as determined by the applicable Agreement Addendum.
“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.
“Period of Two Years” means, with respect to any report delivered hereunder, the
period beginning on the first Day of the fiscal quarter during which such report
is required to be delivered and ending 24 Months after such date.
“Permits” means any permit, license, approval, or consent from a Governmental
Authority.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.
“Planned Separator Facility” has the meaning given to it in Section 3.1(b)(i).
“Planned Well” has the meaning given to it in Section 3.1(b)(i).
“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the highest actual operating pressure of the applicable
Facility Segment, as measured at the applicable Receipt Point(s), sustained
during any Overage Period and (ii) the Target Pressure for such Facility Segment
divided by (b) the Target Pressure for such Facility Segment.
“Priority One Service” means service that has the highest priority call on
capacity of all or any relevant portion of the Individual System, which service
shall not be subject to interruption or curtailment (subject to Section 5.5) by
Midstream Co, and which (subject to Section 5.3(c)) service has a higher
priority over any other level of service established on the Individual System.


- 11 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





“Process Flare” means the Product flared by Midstream Co (a) in its discretion
in light of safety, environmental or maintenance considerations or (b) at the
direction of Producer.
“Producer” means the Original Producer, together with its permitted successors
and assigns, including any Producer Assignee.
“Producer Assignee” means any Person to whom Original Producer or any subsequent
Producer sells, assigns, or otherwise transfers acreage subject to the
Dedications.
“Producer Group” means Producer, its Affiliates, and the directors, officers,
employees, and agents of Producer and its Affiliates.
“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).
“Product” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including Flash Gas and, unless otherwise
expressly provided herein, liquefiable hydrocarbons and Drip Condensate, and
including inert and noncombustible gases.
“Product Dedication” means the dedication and commitment made by Producer
pursuant to Section 2.1(a).
“Proposed Transaction” has the meaning given to it in Section 16.2(b).
“Psia” means pounds per square inch absolute.
“Purchased Dedicated Production” means Product produced by a Third Party that
(a) either (i) has been purchased by Producer or (ii) the Parties have mutually
agreed should be considered “Dedicated Production,” and (b) for which the
Parties have agreed upon a Receipt Point for delivery into the Individual
System.
“Real Property Dedication” means the dedication and commitment made by Producer
pursuant to the first sentence in Section 2.1(b) and pursuant to Section 2.5.
“Receipt Point” means the point at which custody transfers from Producer to
Midstream Co as set forth in the applicable Agreement Addendum. The custody
transfer point may include: (a) the flange at which the applicable Separator
Facility or Well connects to the System, (b) the upstream flange at the
Measurement Point agreed by the Parties, or (c) any other point as may be
mutually agreed between the Parties. The Receipt Points in existence on the
Effective Date shall be set forth in writing between Producer and Midstream Co,
and additional points may become Receipt Points hereunder upon mutual agreement
of the Parties as construction is completed on additional facilities


- 12 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





in satisfaction of the needs identified by Producer and the Parties shall
continuously update the list of Receipt Points by mutual agreement.
“Redetermination Deadline” has the meaning given to it in Section 6.2(a)(ii).
“Redetermination Proposal” has the meaning given to it in Section 6.2(a)(i).
“Redetermined Individual Fee” has the meaning given to it in Section 6.2(a)(i).
“Reimbursed Amount” has the meaning given to it in Section 10.1(a).
“Release Conditions” has the meaning given to it in Section 2.4(a).
“Releases of Dedication” means those certain releases of dedication, executed by
and among Original Producer, OpCo and certain of OpCo’s subsidiaries, pursuant
to Section 2.4(a) prior to March 31, 2016.
“Rules” has the meaning given to it in Section 17.6.
“Separator Facility” means the surface facility where the Product produced from
one or more Wells in the Dedication Area is collected and gas and water are
separated from the Crude Oil. A Separator Facility may be known by the Original
Producer as an econode but may also refer to a well pad or other facility from
which Product is delivered into the System.
“Services” means: (a) the receipt of Producer’s owned or Controlled Product at
the Receipt Points and the collection of any Drip Condensate; (b) the receipt of
Flash Gas into the System; (c) the gathering and compressing of such Product and
the collection of any Drip Condensate in the Individual System; (d) the
redelivery of Product with a Thermal Content specified in Section 5.3; (e) the
delivery of Drip Condensate into the Crude Oil Gathering System at an
appropriate Delivery Point, if applicable, or into Drip Condensate storage
tanks; and (f) the other services to be performed by Midstream Co in respect of
such Product as set forth in this Agreement, all in accordance with the terms of
this Agreement (including any services with respect to the Thermal Content of
the received or delivered Product and Drip Condensate, metering services, other
services to account for System L&U, System Fuel, Process Flare, and if agreed
upon by Producer and Midstream Co in writing, Flash Gas and Drip Condensate,
that may result in a reduction of or an increase to the redelivered Product
pursuant to Section 5.3).
“Services Fee” means, collectively, the fees described in Section 6.1.
“Spacing Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.


- 13 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.
“Standard Cubic Foot” means that quantity of Product that occupies one cubic
foot of space when held at a base temperature of 60 degrees Fahrenheit and a
pressure of 14.65 Psia.
“State” means the state in which the Individual System is located.
“System” means all Individual Systems described in all of the Agreement Addenda,
collectively, including: (a) pipelines; (b) to the extent stated in
Section 5.4(d), compression facilities; (c) central gathering facilities;
(d) controls; (e) Delivery Points, meters and measurement facilities; (f) owned
condensate collection and storage facilities; (g) easements, licenses, rights of
way, fee parcels, surface rights and Permits; and (h) all appurtenant
facilities, in each case, that are owned, leased or operated by each Midstream
Co to provide Services to Producer or Third Parties, as such gathering system
and facilities are modified or extended from time to time to provide Services to
Producer pursuant to the terms hereof or to Third Parties, including the
Facility Segments operated under this Agreement by each Midstream Co specified
in the Agreement Addenda.
“System Fuel” means all actual Product used as fuel for the System, including
Product used as fuel for compressor stations stated in MMBtu. To the extent any
Product is used as fuel and is not Other System Fuel but such fuel has not been
measured, such Product shall be System L&U.
“System L&U” means any Product, in terms of MMBtu, received into the System that
is lost or otherwise not accounted for incident to, or occasioned by, the
gathering, compressing, and redelivery, of Product, including Product used as
fuel to the extent not measured by Midstream Co, Product released through leaks,
instrumentation, relief valves, flares and blow downs of pipelines, vessels and
equipment, measurement losses or inaccuracies, or is vented, flared or lost in
connection with the operation of a pipeline (including process flare gas);
provided that to the extent Producer instructs Midstream Co to flare gas, such
Process Flare shall not constitute System L&U. Notwithstanding the foregoing, in
no event shall the System L&U allocated to Producer in any Month exceed the
amount set forth on the applicable Agreement Addendum under the heading
“Producer’s System L&U Cap”.
“System Plan” has the meaning given to it in Section 3.1(c).
“T&C Effective Date” has the meaning given to it in the introductory paragraph.
“Target On-Line Date” means (a) with respect to a Planned Separator Facility or,
with respect to a Planned Well that is not intended to be serviced by a
Separator Facility, such Planned Well, in either case, that is described for the
first time in the Original Report, the date specified in the Original Report for
the applicable Planned Separator Facility or Planned Well, as applicable,
(b) with respect


- 14 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





to any Planned Separator Facility or, with respect to any Planned Well that is
not intended to be serviced by a Separator Facility, such Planned Well, in
either case, that is described in a First Development Report that is not the
Original Report, 18 Months after the date of such First Development Report,
unless Midstream Co consents to a shorter time period, and (c) with respect to
any Planned Separator Facility or, with respect to any Planned Well that is not
intended to be serviced by a Separator Facility, such Planned Well, in either
case, that is not described in the First Development Report, 18 Months after the
date of the Development Report that initially reflects the Planned Separator
Facility or Planned Well, as applicable, unless Midstream Co consents to a
shorter time period.
“Target Pressure” means, with respect to any Individual System, the Initial
Flowback Target Pressure or the Operating Target Pressure then in effect.
“Tender” means the act of Producer’s making Product available or causing Product
to be made available to the System at a Receipt Point. “Tendered” shall have the
correlative meaning.
“Term” has the meaning given to it in Section 8.1.
“Thermal Content” means, for Product, the product of the measured volume in Mcfs
multiplied by the Gross Heating Value per Mcf, adjusted to the same pressure
base of 14.65 Psia and expressed in MMBtu; and for a liquid, the product of the
measured volume in Gallons multiplied by the Gross Heating Value per Gallon
determined in accordance with the GPA 2145-09 Table of Physical Properties for
Hydrocarbons and GPA 8173 Method for Converting Mass of Natural Gas Liquids and
Vapors to Equivalent Liquid Volumes, in each case as revised from time to time.
“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.
“Third Party Assignment” has the meaning given to it in Section 16.1(a).
“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer and Midstream Co
covering all or a portion of the Dedication Area.
“Transfer” means a sale, conveyance, assignment, exchange, farmout, disposition
or other transfer of Dedicated Properties by Original Producer under
Section 16.2(b). In other Sections of


- 15 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





this Agreement where the term uses a lower case, the term is not intended to
have such a restrictive meaning.
“Well” means a well (a) for the production of hydrocarbons, (b) that is located
in the Dedication Area, (c) in which Producer owns an interest, and (d) for
which Producer has a right or obligation to market Product produced thereby
through ownership or pursuant to a marketing, agency, operating, unit, or
similar agreement.
“Year” means a period of time from January 1 of a calendar year through
December 31 of the same calendar year; provided that the first Year shall
commence on the Effective Date and run through December 31 of that calendar
year, and the last Year shall commence on January 1 of the calendar year and end
on the Day on which this Agreement terminates.

Section 1.2    Other Terms. Other capitalized terms used in this Agreement and
not defined in Section 1.1 above have the meanings ascribed to them throughout
this Agreement.

Section 1.3    References and Rules of Construction. All references in this
Agreement to Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Appendices, Articles,
Sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,
Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import refer
to this Agreement as a whole, including the applicable Agreement Addendum and
all Exhibits, Appendices, and other attachments to these Agreement Terms and
Conditions and the applicable Agreement Addendum, all of which are incorporated
herein, and not to any particular Exhibit, Appendix, Article, Section,
subsection or other subdivision unless expressly so limited. The word
“including” (in its various forms) means “including without limitation.” The
word “or” shall mean “and/or” unless a clear contrary intention exists. The word
“from” means from and including, the word “through” means through and including,
and the word “until” means until but excluding. All references to “$” or
“dollars” shall be deemed references to United States dollars. The words “will”
and “shall” have the same meaning, force, and effect. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law, contract or other agreement mean such Law, contract or
agreement as it may be amended, supplemented, released, revised, replaced, or
otherwise modified from time to time. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to these Agreement Terms and Conditions, the date that is the reference
date


- 16 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





in calculating such period shall be excluded; and if the last Day of such period
is not a Business Day, then such period shall end at the end of the next
succeeding Business Day.

Article 2
Product Dedication and Real Property Dedication

Section 2.1    Producer’s Dedications. Subject to Section 2.2 through
Section 2.4, during the Term:
(a)    Product Dedication. Producer exclusively dedicates and commits to deliver
to Midstream Co under this Agreement, as and when produced, all of the Dedicated
Production for the performance of the Services pursuant to this Agreement and
agrees not to deliver any Dedicated Production to any other gatherer, purchaser,
marketer, or other Person prior to delivery to Midstream Co at the Receipt
Points.
(b)    Real Property Dedication. Producer dedicates and commits the Dedicated
Properties to Midstream Co and this Agreement for the performance of the
Services pursuant to this Agreement. Except for the Parties’ performance of
their obligations under this Agreement, no further performance is required by
either Party to effectuate the Real Property Dedication.

Section 2.2    Conflicting Dedications.
(a)    Notwithstanding anything in this Agreement to the contrary, Producer
shall have the right to comply with (i) each of the Conflicting Dedications
existing on the Effective Date of the applicable Agreement Addendum or, in the
case of a Producer Assignee, the effective date of such assignment, and (ii) any
other Conflicting Dedication applicable as of the date of acquisition of any oil
and gas leases, mineral interests, and other similar interests within the
Dedication Area that are acquired by Producer after the Effective Date of the
applicable Agreement Addendum and otherwise would have become subject to the
Dedications (but not any Conflicting Dedications entered into in connection with
such acquisition). Without the prior written consent of Midstream Co (which
shall not be unreasonably withheld), Producer shall not extend or renew any
Conflicting Dedication, except that Producer shall be entitled to the automatic
extension or renewal of Conflicting Dedications solely to the extent such
Conflicting Dedications cover Wells existing on or before the date of such
automatic extension or renewal and not with respect to any underlying acreage.
If services of the type provided hereunder are being provided to Producer by a
Third Party with respect to Dedicated Properties under a Conflicting Dedication,
then 180 Days prior to the expiration of such Conflicting Dedication, if
requested by Producer, Midstream Co and Producer shall have a Meeting of Senior
Management (unless both Parties agree that a Meeting of Senior Management is not
required) to assess whether Midstream Co is ready, willing and able to begin
providing Services with respect to such Dedicated Properties concurrently with
the anticipated expiration or termination of the applicable Conflicting
Dedication. If Midstream Co cannot provide Producer such assurances,


- 17 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





then within 10 Business Days after the Meeting of Senior Management, Midstream
Co shall deliver to Producer a written consent to the extension of the
applicable Conflicting Dedication. In no event shall Producer be required to
begin using Services provided by Midstream Co on a Day other than the first Day
of a Month.
(b)    Certain Conflicting Dedications contain rights of first refusal or other
provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.
(c)    To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Midstream Co
shall have the right to review the documentation creating such Conflicting
Dedication, subject to confidentiality requirements applicable to such
Conflicting Dedication.

Section 2.3    Producer’s Reservation. Producer reserves the following rights
respecting Dedicated Production for itself:
(a)    to operate (or cause to be operated) Wells producing Dedicated Production
in its sole discretion, including the right to drill new Wells, repair and
rework old Wells, temporarily shut in Wells, renew or extend, in whole or in
part, any oil and gas lease or term mineral interest, or cease production from
or abandon any Well or surrender any applicable oil and gas lease, in whole or
in part, when no longer deemed by Producer to be capable of producing in paying
quantities under normal methods of operation;
(b)    to use Dedicated Production for lease operations (including reservoir
pressure maintenance), gas lift operations and water treatment facility
operations relating to the lands within the Dedication Area;
(c)    to deliver such Dedicated Production or furnish such Dedicated Production
to Producer’s lessors and holders of other burdens on production with respect to
such Dedicated Production as is required to satisfy the terms of the applicable
oil and gas leases or other applicable instruments;
(d)    to pool, communitize or unitize Producer’s interests with respect to
Dedicated Production; and


- 18 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(e)     to deliver such Dedicated Production or furnish such Dedicated
Production to other Persons for the high pressure gathering of Dedicated
Production after its return to or for the account of Producer at a Delivery
Point (and for the avoidance of doubt, Midstream Co shall have no right to
provide high pressure gathering with respect to Dedicated Production while such
Dedicated Production is in Midstream Co’s care, custody and control and high
pressure gathering shall be expressly excluded from the Services hereunder).

Section 2.4    Releases from Dedication.
(a)    Permanent Releases. Upon receipt of written notice from Producer,
Midstream Co shall permanently release from the Dedications: (i) any Dedicated
Production from any Well, Dedicated Properties, or Spacing Unit affected by one
or more of the Release Conditions, (ii) any Dedicated Production that would have
been delivered to a Separator Facility affected by one or more of the Release
Conditions, (iii) any Dedicated Properties affected by one or more of the
Release Conditions and (iv) any Purchased Dedicated Production for which the
Individual System has been affected by one or more of the Release Conditions.
The “Release Conditions” are:
(i)    Midstream Co’s election (x) pursuant to Section 3.1(c) not to provide
Services for any Well or Separator Facility included in a Development Report
delivered by a Producer that is not the Original Producer or (y) pursuant to
Section 3.3(b) not to provide Services for (1) any Well or Separator Facility
for which Producer failed to deliver a Development Report on or before the
applicable deadline set forth in Section 3.1(a), (2) any Well or Separator
Facility not described in the applicable Development Report, or (3) any excess
volume of Product produced from any Well during any Day that exceeds the volume
included in Producer’s estimate set forth in the most recent Development Report
delivered to Midstream Co;
(ii)    expiration of the Term, as further described in Article 8;
(iii)    written agreement of Producer and Midstream Co, and each Party shall
consider in good faith any proposal by the other Party to permanently release
any Dedicated Production or Dedicated Properties;
(iv)    the occurrence of a Force Majeure of any of the types described in
clauses (l), (m) or (n) of the definition of “Force Majeure” affecting Midstream
Co that continues for a period of 120 Days or more;
(v)    Midstream Co’s interruption or curtailment of receipts and deliveries of
Product from any Well or Separator Facility pursuant to Section 5.5 that
continues for 90 consecutive Days (or 90 Days out of any 120 Day period), except
to the extent (A) such interruption or curtailment is caused by the acts or
omissions of Producer, or (B) Producer elects to reduce the Individual Fee with
respect to any volumes that are affected by a Downtime Event pursuant to
Section 6.2(c);


- 19 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(vi)    a material default by Midstream Co that remains uncured for 90 Days or
more;
(vii)    Producer’s election after a rejection of any increase in the Individual
Fee in accordance with Section 13.1(b); or
(viii)    Midstream Co’s suspension of Services pursuant to Section 13.2(a)(ii)
that extends for the period of time stated in such Section; (y) Midstream Co’s
election not to connect a Planned Well or Planned Separator Facility pursuant to
Section 13.2(b) or (y) Midstream Co’s election not to expand an Individual
System pursuant to Section 13.2(c);
(ix)    pursuant to Section 16.2 with respect to a Transfer of Dedicated
Properties free of the terms, conditions and obligations of this Agreement; or
(x)    pursuant to any other provision in this Agreement that grants Producer
(or its Affiliates holding acreage subject to the Dedications) a permanent
release.
Producer may deliver any Dedicated Production released from the Dedications
pursuant to this Section 2.4(a) to such other gatherers as it shall determine.
(b)    Temporary Release. Midstream Co shall temporarily release from the
Dedications: (i) any Dedicated Production from any Well, Dedicated Properties,
or Spacing Unit to the extent affected by one or more of the Interruption
Conditions, (ii) any Dedicated Production that would have been delivered to a
Separator Facility to the extent affected by one or more of the Interruption
Conditions, (iii) any Dedicated Properties to the extent affected by one or more
of the Interruption Conditions, and (iv) any Purchased Dedicated Production that
would have been delivered to an Individual System to the extent affected by one
or more of the Interruption Conditions. The temporary release shall take effect
upon written notice from Producer to Midstream Co of the occurrence of any
Interruption Condition, unless expressly provided otherwise below. “Interruption
Conditions” are:
(i)    Midstream Co’s failure to have a Completed Connection by the applicable
On-Line Deadline (other than due to Producer’s non-compliance with this
Agreement);
(ii)    the occurrence and continuation of an uncured material default by
Midstream Co;
(iii)    Midstream Co’s interruption or curtailment of receipts and deliveries
of Product pursuant to Section 5.5 that continues for a period of 15 consecutive
Days, except to the extent (A) such interruption or curtailment is caused by the
acts or omissions of


- 20 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Producer, or (B) Producer elects to reduce the Individual Fee with respect to
any volumes that are affected by a Downtime Event pursuant to Section 6.2(c); or
(iv)    until a permanent release is required under Section 2.4(a) or Section
13.2, Midstream Co’s suspension of Services pursuant to Section 13.2(a) (and, if
Section 13.2(a)(i) applies, such temporary release shall continue at the
discretion of Midstream Co, subject to the time limits set forth in Section
13.2(a)(i)).
(c)    Arrangements in Respect of Temporary Release; Limitations of
Curtailments. Producer may make alternative arrangements for the gathering of
any Dedicated Production temporarily released from the Dedications pursuant to
Section 2.4(b). To the extent that an interruption or curtailment can be limited
to a Facility Segment, Midstream Co shall so limit such interruption or
curtailment, and to the extent that Midstream Co does so limit such curtailment
or interruption, the temporary release permitted by Section 2.4(b) shall only
apply to the affected Facility Segment. Such temporary release shall continue
until the first Day of the Month after the Month during which Midstream Co cures
the applicable default or the interruption, curtailment, or suspension of
Services terminates; provided that, if Producer obtained temporary services from
a Third Party (pursuant to a contract that does not give rise to a default under
this Agreement) during the pendency of such default, interruption, curtailment,
or suspension, such release shall continue until the earlier of (A) the first
Day of the Month that is six Months after the event or condition that gave rise
to the interruption, curtailment or other temporary cessation has been corrected
and (B) the first Day of the Month after the termination of the applicable
contract with such Third Party. For the avoidance of doubt, the temporary
services that Producer may obtain under Section 3.3 shall not constitute a
release under the terms of this Agreement; provided that, if Producer cannot
obtain such temporary services without a temporary release, Midstream Co may in
its discretion grant or refuse to grant a temporary release on such terms as
reasonably required by Midstream Co (including, for example, conditioning the
grant of a temporary release on the establishment of a termination date for such
temporary release).
(d)    Evidence of Release. At the request of Producer, the Parties shall
execute a release agreement reasonably acceptable to all Parties (which, in the
case of a permanent release, shall be in recordable form) reflecting any release
of Dedicated Production or Dedicated Properties pursuant to this Section 2.4 or
pursuant to the termination of this Agreement.

Section 2.5    Covenants Running with the Land. Subject to the provisions of
Section 2.3, Section 2.4, and Article 16, each of the Dedications (a) is a
covenant running with the Dedicated Properties (including any rights described
in Section 3.5(f)), (b) touches and concerns Producer’s interests in the
Dedicated Properties (including any rights described in Section 3.5(f)), and (c)
shall be binding on and enforceable by Midstream Co and its successors and
assigns. Except as set forth in Article 16, (i) in the event Producer sells,
transfers, conveys, assigns, grants or otherwise disposes


- 21 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





of any or all of its interest in the Dedicated Properties, then any such sale,
transfer, conveyance, assignment, grant or other disposition shall be made
subject to this Agreement and (ii) in the event Midstream Co sells, transfers,
conveys, assigns, grants or otherwise disposes of any or all of its interest in
the Individual System, then any such sale, transfer, conveyance, assignment,
grant or other disposition shall be made subject to this Agreement. The Real
Property Dedication is not an executory contract under Section 365 of Title 11
of the United States Code (11 U.S.C. § 365).

Section 2.6    Recording of Agreement. Producer hereby authorizes Midstream Co
to record a memorandum of the Agreement and each Agreement Addendum in the form
set forth on Exhibit E in the real property records of the counties in which the
Dedication Area is located. Midstream Co and Producer agree that until Midstream
Co provides notice to the contrary, all payment terms and pricing information
shall remain confidential and be redacted from any filings in the real property
records.

Article 3
System Expansion and Connection of Wells

Section 3.1    Development Report; System Plan; Meetings.
(a)    Development Report. Within the later of (x) 30 Days following the
execution and delivery of any new Agreement Addendum and (y) the next applicable
quarterly delivery of a Development Report hereunder, Producer shall provide
Midstream Co with its First Development Report, which shall describe (i) in
detail, the planned development, drilling, and production activities relating to
the Dedicated Production through the end of the applicable Period of Two Years;
and (ii) generally the long-term drilling and production expectations for those
project areas in which drilling activity is expected to occur during the
applicable Period of Five Years, including the information described in Section
3.1(b). No later than the 15th of each February, May, August, and November of
each Year following the date on which the First Development Report is to be
delivered, Producer shall provide to Midstream Co an update of the then-current
report (the First Development Report, as updated in accordance with the
foregoing, the “Development Report”).
(b)    Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to:
(i)    the Wells (each, a “Planned Well”) and Separator Facilities (each, a
“Planned Separator Facility”) that Producer expects to drill or install during
the applicable Period of Two Years, including the expected locations and
expected completion dates thereof (which completion dates shall not be earlier
than the applicable Target On-Line Dates), the expected spud date of each such
Planned Well, and the date by which flow is anticipated to initiate from each
such Well;


- 22 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(ii)    the anticipated Daily volumes and quality characteristics of the
production from any Well and Separator Facility that Producer expects to produce
during the applicable Period of Two Years (calculated in accordance with
generally accepted industry practices);
(iii)    the Receipt Points and Delivery Points (including proposed receipt
points and delivery points not yet agreed in writing among the Parties) at which
Product produced from each Well or Separator Facility is expected to be
delivered by or redelivered to Producer during the applicable Period of Two
Years (including the proposed locations of any Receipt Points for Planned Wells
and Planned Separator Facilities);
(iv)    the number of Planned Wells and Planned Separator Facilities anticipated
to be producing after the Period of Two Years and before the end of the Period
of Five Years, broken out by an appropriate geographic area, such as a
development plan area;
(v)    the actual lateral length for each existing Well described in the
Development Report, the anticipated lateral length for each Planned Well planned
for the Period of Two Years and initial assumptions for the planned lateral
length for each Planned Well anticipated to be producing after the Period of Two
Years and before the end of the Period of Five Years;
(vi)    the number of rigs that Producer anticipates it will operate in the
Dedication Area each Year during the Period of Five Years (including reasonably
sufficient detail regarding the anticipated location of such rigs to allow
Midstream Co to determine which Individual System would be impacted by such rig
activity);
(vii)    with respect to the Period of Two Years, the anticipated date of each
frac, the anticipated quantity of fresh water required to complete each frac,
and the type of water required for each frac (slick, hybrid gel, gel, etc);
(viii)    with respect to the Period of Two Years, the anticipated date on which
Midstream Co may initiate construction or other development activities at each
Well or Separator Facility in order to complete the interconnection into the
Individual System;
(ix)    any other information that Producer believes will reasonably assist
Midstream Co with the System Plan; and
(x)    such other information as may be reasonably requested by Midstream Co,
and that Producer reasonably has access to or already has in its possession,
with respect to Wells and Separator Facilities that Producer intends to drill or
from which Producer intends to deliver Product during the Period of Two Years
and Period of Five Years.


- 23 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells or Separator Facilities shall also
include such information related to Planned Wells and Planned Separator
Facilities. In addition, if appropriate to provide a complete and accurate
Development Report, any information requested with respect to Planned Wells and
Planned Separator Facilities shall also be provided with respect to existing
Wells or Separator Facilities.
(c)    System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties provided in writing
to Midstream Co by or on behalf of Producer (including as a result of meetings
between representatives of Midstream Co and Producer), Midstream Co shall,
subject to Section 3.1(d), develop and provide quarterly updates of a plan (the
“System Plan”) describing or depicting the modifications, extensions,
enhancements, major maintenance and other actions (any of the foregoing, a
“Modification” or “Modifications”) necessary in order for the applicable
Individual System to be able to provide timely Services for the Product produced
by the Wells and Separator Facilities described in the most recent Development
Report (including Planned Wells, Planned Separator Facilities and changes in
anticipated production from existing Wells and Separator Facilities). Without
limiting or otherwise altering Midstream Co’s rights under Section 13.2, unless
the applicable Well or Separator Facility is operated by Original Producer,
Midstream Co may elect, in its sole discretion, not to make such Modifications
to the System. Each System Plan shall describe (i) the Modifications required to
provide timely Services for any Wells or Separator Facilities projected by the
Development Report to occur within the applicable Period of Two Years; and (ii)
generally, the Modifications required to provide timely Services for any Wells
or Separator Facilities projected by the Development Report to occur within the
applicable Period of Five Years. Midstream Co shall deliver an applicable System
Plan (including any updated System Plan) to Producer promptly after each
Development Report is received by Midstream Co, and in any event not later than
45 Days after Producer’s delivery to Midstream Co of each Development Report or
amendment thereto. In the sole discretion of each Person serving as a Midstream
Co under an Agreement Addendum, such Midstream Co may work with any other
Midstream Co to prepare and deliver a System Plan jointly.
(d)    On-Line Deadline. Midstream Co shall by the later of (i) (A) for each
Planned Separator Facility, the date that the first Planned Well or the first
Planned Separator Facility is ready for connection to the System, and (B) for
each Planned Well that is not intended to be serviced by a Separator Facility,
the date that such Planned Well is ready for connection to the System, and (ii)
the applicable Target On-Line Date for such Planned Separator Facility or
Planned Well (such later date, which shall be extended by the duration of an
event of Force Majeure or by mutual written agreement of the Parties, the
“On-Line Deadline”): (x) have Completed (or caused the Completion of) the
necessary facilities, in accordance with the then-current System Plan, (1) to
connect such Planned Separator Facility or Planned Well to the System and (2) to
connect the System to each agreed Delivery Point for such Planned Separator
Facility or such Planned Well, as applicable, and


- 24 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(y) be ready and able to commence all applicable Services with respect to
Dedicated Production from such Planned Separator Facility or Planned Well, as
applicable (collectively, the “Completed Connection”).
(e)    Ownership of the Individual System. Midstream Co shall, at its sole cost
and expense, design, construct (as applicable), and own the Individual System in
a good and workmanlike manner and in accordance with the System Plan and this
Section 3.1. Until such time as Producer has delivered a Development Report,
Midstream Co shall have no obligation under this Section 3.1, including Section
3.1 (d)-(f).
(f)    Other System Plan Content. The System Plan (or, with respect to the
allocation procedures described in clause (vi) below, the applicable writing
signed by Midstream Co and Producer) shall include information as to:
(i)    each Facility Segment then existing and operational, under construction,
or planned and the Individual System of which such Facility Segment is a part;
(ii)    all existing and planned Receipt Points and existing and planned
Delivery Points served or to be served by each such Facility Segment;
(iii)    estimated gathering pressures for each applicable Facility Segment for
the 12 Month period beginning on the earliest Target On-Line Date for the Wells
and Separator Facilities to be serviced by such Facility Segment, and the
proposed Target Pressure and the MAOP for each Individual System included in the
System Plan;
(iv)    all compression (to the extent stated in Section 5.4(d)) and other major
physical facilities located or to be located on or within each such Facility
Segment, together with their sizes, operating parameters, capacities, and other
relevant specifications (including the maximum operating pressures of the low
pressure gathering lines), which sizes, parameters, capacities and other
relevant specifications shall be sufficient to (A) connect the Individual System
to the existing or planned Receipt Points and Delivery Points for all Planned
Separator Facilities and, with respect to any Planned Wells not intended to be
serviced by a Separator Facility, Planned Wells set forth in the most recent
Development Report; (B) perform the Services for all Dedicated Production
projected to be produced from the Dedicated Properties as contemplated by the
most recent Development Report; and (C) permit Product to enter the facilities
of Downstream Facilities but at pressures no higher than the MAOP;
(v)    the anticipated schedule for completing the construction and installation
of the planned Facility Segments, Facility Expansions, and all planned Receipt
Points and Delivery Points, in each case, for all Planned Separator Facilities
and Planned Wells, as applicable, included in the most recent Development
Report;


- 25 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(vi)    the allocation methodologies to be used by Midstream Co with respect to
System L&U, System Fuel, Other System Fuel, and other allocations hereunder
(including allocations with respect to Process Flare, and to the extent required
by a writing signed by Producer and Midstream Co, allocations with respect to
Drip Condensate and Flash Gas) and any other allocations hereunder, and any
proposed changes to the allocation methodologies that are currently in effect on
the date that Midstream Co delivers a System Plan; all such allocation
methodologies shall: (A) be made by Midstream Co in a commercially reasonable
manner; (B) be based upon the measurements taken and quantities determined for
the applicable Month for the applicable Individual System or Facility Segment;
and (C) take into account one or more of the following factors for the
applicable Individual System or Facility Segment: throughput volumes, total
consumption of System Fuel and Other System Fuel, System L&U, the Thermal
Content of Drip Condensate, the Thermal Content of Flash Gas, the relative
effort required to move the applicable Product through the facilities of
Midstream Co and other factors determined in good faith by Midstream Co;
provided, however, that Midstream Co’s profit shall not be a component in the
allocation of System L&U, System Fuel, Other System Fuel, or if applicable,
Flash Gas or Drip Condensate; and provided, further, that to the extent required
by a writing signed by Producer and Midstream Co that includes a waiver and
indemnity from Producer to Midstream Co with respect to any and all Losses and
expenses arising therefrom or related thereto, Midstream Co shall allocate, in a
manner that Midstream Co determines (in its sole discretion) is commercially
reasonable and able to be reasonably accurately allocated by Midstream Co on an
Individual System or to a Receipt Point, as applicable, the System L&U, System
Fuel, Other System Fuel, and/or Drip Condensate (but never Flash Gas), as
applicable, on such Individual System or to such Receipt Point; and
(vii)    other information reasonably requested by Producer that is relevant to
the design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Receipt Points and
Delivery Points; provided, however, that in no event shall Midstream Co be
obligated to supply to Producer (A) pricing, budget or similar financial
information or (B) information or data that is proprietary or covered by a
confidentiality agreement or confidentiality obligations.
(g)    Meetings. Midstream Co shall make representatives of Midstream Co
available to discuss the most recent System Plan with Producer and its
representatives at Producer’s written request. Producer shall make
representatives of Producer available to discuss the most recent Development
Report with Midstream Co and its representatives at Midstream Co’s written
request. The Parties agree that the meetings described in the previous sentences
of this clause (g) may (and shall, if requested by either Party) occur on a
Monthly basis, including by telephone conference. At all such meetings, the
Parties shall exchange updated information about their respective plans for the
development and expansion of the Dedicated Properties and the System and shall
have the opportunity to discuss and provide comments on the other Party’s plans.


- 26 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(h)    Scope and Purpose of Planning Tools. The Development Report and the
System Plan are intended to assist Midstream Co and Producer with long-term
planning and goals. None of the Development Reports nor the System Plans shall
amend or modify this Agreement in any way. Midstream Co may, in its sole
discretion, work with OpCo or any of OpCo’s subsidiaries to prepare and deliver
a System Plan jointly with such other entity or entities. To the extent that a
Development Report or System Plan that satisfies the requirements above is
delivered or deemed delivered under any other Transaction Document, such
Development Report or System Plan shall be deemed delivered hereunder.

Section 3.2    Cancellation of Planned Wells and Planned Separator Facilities.
(a)    If, whether through the delivery of an updated Development Report or
otherwise, (i) Midstream Co reasonably determines (after making reasonable
inquiry) that Producer has permanently abandoned the drilling or installation of
any Planned Well or Planned Separator Facility or (ii) Producer notifies
Midstream Co that Producer intends to permanently abandon the drilling or
installation of any Planned Well or Planned Separator Facility (the date on
which such determination is made by Midstream Co, the “Cancellation Date”); and
(iii), as of the Cancellation Date, the actual aggregate costs and expenses
(excluding Excluded Amounts) that (A) are incurred or committed by Midstream Co
in connection with the design, procurement or construction of the Modifications
or other facilities related to abandoned Planned Well or Planned Separation
Facility and (B) have not been recovered by Midstream Co from an applicable
Third Party within 60 Days following the Cancellation Date (such aggregate costs
and expenses, excluding Excluded Amounts, the “Cancellation Costs”) exceed
$100,000, then Producer shall reimburse Midstream Co for all reasonable and
documented Cancellation Costs incurred or committed by Midstream Co prior to
such Cancellation Date to design, procure and construct such Modifications or
other facilities.
(b)    Substation and Interconnection Facilities. The obligations of Midstream
Co hereunder to design and construct the Individual System and to perform the
Services do not include the design or construction of any substation or other
interconnecting facilities required to procure electricity for the Individual
System. However, Midstream Co shall design and construct the Individual System
such that any Downstream Facility can connect to the Individual System without
additional modification to such Individual System. If a substation or any other
interconnecting facility is required in order for Midstream Co to perform its
obligations hereunder, Midstream Co and Producer shall enter into a separate
agreement setting forth each Party’s responsibilities in connection therewith,
including an allocation of responsibility for all associated costs and expenses.

Section 3.3    Temporary Services.
(a)    Pending the completion of facilities contemplated in a System Plan or
that may be required to service Wells or Separator Facilities in existence as of
the Effective Date, Producer may


- 27 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





enter into a contract with Third Party(ies) to provide services with respect to
the Dedicated Production and Dedicated Properties that are anticipated to be
serviced by the new, modified, or enhanced facilities if the term of such
contract does not exceed six Months, and such contract may be renewed in
six-Month increments until such time as Midstream Co has provided written notice
to Producer that Midstream Co has completed the applicable facilities and that
such facilities are ready for Service under this Agreement; provided, however,
that if any such contract is in effect with respect to any Well or Separator
Facility on the date that Midstream Co provides such notice to Producer,
Producer will not be obligated to deliver any Product from such Well or
Separator Facility to the System until the first Day of the first full Month
following expiration of such contract.
(b)    At any time Producer makes alternative arrangements with a Third Party
for the provision of services with respect to the Dedicated Properties or the
Dedicated Production as permitted under Section 3.3(a), Producer shall (i) if
Midstream Co commits in writing to provide Services hereunder within a period of
time that is shorter than six Months, use reasonable efforts to enter into a
contract with a term that expires on or around the date on which Midstream Co
has committed to being able to provide Services hereunder; and (ii) notify
Midstream Co of the term of such contract promptly after execution thereof.
Prior to requiring Producer to begin using, or resume using, as applicable,
Services hereunder, Midstream Co shall provide notice to Producer of the date on
which Midstream Co expects to be ready, willing and able to begin providing
Services to Producer no later than 45 Days prior to the expiration of the Third
Party contract. In no event shall Producer be required to begin using, or resume
using, as applicable, Services on a Day other than the first Day of a Month once
Midstream Co is fully capable of performing the Services.
(c)    If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well, or (iii) the average
rate of production at any Receipt Point described in the then-applicable
Development Report exceeds Producer’s forecast for such Receipt Point set forth
in such Development Report, and as a result, Midstream Co has not completed any
new, modified, or enhanced facilities necessary to allow Midstream Co to accept
all of the Product Tendered by Producer at a Receipt Point, then (x) within a
reasonable time after Midstream Co becomes aware of the need for such new,
modified, or enhanced facilities, Midstream Co shall elect, in its sole
discretion, whether to proceed with the development and completion of such
facilities by providing notice to Producer, and (y) if Midstream Co elects to
proceed with the development and completion of such facilities, (1) Midstream Co
shall cause such facilities to be completed within a reasonable time after such
election, and (2) pending the completion of such facilities, Midstream Co may
elect (in its reasonable discretion and in exchange for reasonable compensation)
to permit Producer to enter into a contract with a Third Party as provided in
Section 3.3(a) to provide services with respect to the Dedicated Production that
Midstream Co is unable to accept.


- 28 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------






Section 3.4    Cooperation. The Parties shall (each at its own cost and expense)
work together in good faith to obtain such Permits as are necessary to drill and
complete each Planned Well and Planned Separator Facility and construct and
install the required Modifications of the System to provide Services for all
Dedicated Production from each Planned Separator Facility and each Planned Well,
as applicable, as expeditiously as reasonably practicable, all as provided in
this Agreement. The Parties shall cooperate with each other and communicate
regularly regarding their efforts to obtain such Permits. Upon request by
Producer, Midstream Co shall promptly provide to Producer copies of all Permits
obtained by Midstream Co in order to construct and install any Facility Segment
(or portion of a Facility Segment) of the System or any other Modifications.

Section 3.5    Grant of Access; Real Property RightsProducer’s Grant of Access.
Producer hereby grants to Midstream Co, without warranty of title, either
express or implied, to the extent that it may lawfully and is contractually
permitted to do so without the incurrence of additional expense, the rights of
ingress and egress with respect to, and the right to access, all lands
constituting Dedicated Properties for the purpose of using, maintaining,
servicing, inspecting, repairing, and operating all or any portion of the
applicable Individual System, including all pipelines, meters and other
equipment necessary for the performance by Midstream Co of this Agreement. Such
right of access shall not include any right to install, replace, disconnect, or
remove all or any portion of the applicable Individual System, which rights may
only be granted pursuant to a separate instrument entered into pursuant to
Section 3.5(f).
(a)    Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement, or surface use agreement) that the grant of access by Producer
to Midstream Co under Section 3.5(a) is based upon, and such grant will
terminate if Producer loses its rights to the applicable property, regardless of
the reason for such loss of rights.
(b)    Midstream Co’s Grant of Access. Midstream Co hereby grants to Producer,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands covered by the Individual System in order to exercise
its rights and obligations hereunder. Such right shall not include any right to
install, replace, disconnect, or remove any facilities on such lands, which
rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f). Producer shall release, protect, defend, indemnify
and hold harmless Midstream Co Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease, or loss or damage to property of Midstream Co or any member of
Midstream Co Group directly arising from Producer’s exercise of its access
rights hereunder, except to the extent such Losses are caused by the gross
negligence or willful misconduct of Midstream Co Group.


- 29 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(c)    Midstream Co Does Not Have Obligation to Maintain. Midstream Co shall not
have a duty to maintain in force and effect any underlying agreements that the
grant of access by Midstream Co to Producer pursuant to this Section 3.5(d) is
based upon, and such grant will terminate if Midstream Co loses its rights to
the applicable property, regardless of the reason for such loss of rights.
(d)    No Interference. A Party’s exercise of the rights granted to a Party by
the other Party pursuant to this Section 3.5 shall not unreasonably interfere
with the granting Party’s operations or with the rights of owners in fee with
respect to the applicable lands, and such rights will be exercised in material
compliance with all applicable Laws and the safety and other reasonable access
requirements of the granting Party. Each Party obtaining a right of access
pursuant to this Section 3.5 shall have the status of “licensee,” except when
such Party is accessing the applicable real property by way of a right-of-way,
easement, or other similar real property right granted pursuant to a separate
instrument.
(e)    Real Property Rights. Each Party shall acquire and maintain all
easements, rights of way, surface use, surface access agreements, and other real
property rights from Third Parties necessary to perform its obligations
hereunder. To the extent a Party has the contractual right and title to do so
(including, with respect to Producer and its Affiliates, any and all rights
granted under the Dedicated Properties’ oil, gas and mineral leases, mineral fee
interests and other granting instruments with respect to easements,
rights-of-way and other similar rights for purposes of laying, constructing,
installing, maintaining, servicing, inspecting, repairing, or operating
pipelines, meters and other equipment necessary for the receipt, treating,
measurement, storage, gathering or transportation of Dedicated Production
therefrom), such Party shall provide to the other Party the right of co-usage on
the easements, sub-easements, rights of way, surface use, and other real
property rights held by such Party covering lands for which the other Party
requires real property rights to perform its obligations hereunder, all at no
cost to the providing Party and on terms and conditions mutually acceptable to
the Parties in their reasonable discretion. Where a Party does not have the
contractual right to do so, such Party shall provide reasonable assistance to
the other Party in obtaining the real property rights with respect to such lands
as necessary or desirable to perform its obligations hereunder.

Article 4
Measurement Devices

Section 4.1    Measurement Devices.
(a)    Except as provided in Section 4.1(d) below, Midstream Co shall construct,
install, own, and operate (or cause to be constructed, installed, and operated)
the Measurement Devices located at the Measurement Points. Midstream Co may in
its discretion, construct, install, own and


- 30 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





operate (or cause to be constructed, installed and operated) Measurement Devices
located at or upstream of the Delivery Points or at or downstream of any Receipt
Point.
(b)    Midstream Co shall cause all Measurement Devices that are owned by
Midstream Co to be constructed, installed, and operated in accordance with
applicable industry standards and applicable Laws, and as set forth in the
current System Plan.
(c)    Each Party shall have the right, at its sole expense, to install, own and
operate (or cause to be constructed, installed and operated) “check meter”
Measurement Devices located at the Measurement Points, Receipt Points and
Delivery Points for which the other Party is responsible for the controlling
Measurement Device (i.e., the Measurement Device on which Monthly settlement
statements will be based). Each Party shall cause its “check meter” Measurement
Devices to be installed, subsequent to providing a minimum of 72 hours’ notice
to the other Party, so as not to interfere with the other Party’s Measurement
Devices and shall take steps that are reasonable and customary in the industry
to mitigate or prevent any Product pulsation problems or Product quality
problems (such as sand or water) that may interfere with the other Party’s
Measurement Devices at the Measurement Points.
(d)    Midstream Co may elect to use a Producer Meter as the Measurement Device
for a Measurement Point in lieu of constructing, installing, owning, and
operating a Measurement Device located at such Measurement Point by providing
notice to Producer (including by detailing such election in the applicable
System Plan). If Midstream Co elects to use such Producer Meter as the
Measurement Device for a Measurement Point, Producer shall provide Midstream Co
reasonable access to such Producer Meter, including prior advance notice of, and
the ability to witness, the calibration of such Producer Meter.
(e)    Producer and Midstream Co shall cause Measurement Devices owned by such
Party to be constructed, installed and operated in accordance with the following
depending on the type of meters used:
(i)    Orifice Meters – in accordance with AGA Report No. 3, API 14.3 part 2,
GPA 8185, part 2, Orifice Metering of Natural Gas and Other Hydrocarbon Fluids,
Fourth Edition, April 2000.
(ii)    Electronic Transducers and Flow Computers (solar and otherwise) – in
accordance with the applicable American Gas Association and API MPMS 21.1
standards, including American Gas Association Measurement Committee Report
Nos. 3, 5, 6 and 7.
(iii)    Ultrasonic Meters – in accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998.


- 31 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(f)    Midstream Co may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any subsequent
amendments, revisions or modifications of applicable Law or the American Gas
Association Reports cited above. With respect to Producer Meters that Midstream
Co has elected to use, Producer may (but shall not be obligated to) replace or
make any alterations to the Measurement Devices necessary to comply with any
subsequent amendments, revisions or modifications of applicable Law or the
American Gas Association Reports cited above.
(g)    The accuracy of all Measurement Devices at the Measurement Points and
Delivery Points, and of all Measurement Devices that serve as “check meters” for
any such Measurement Point or Delivery Point Measurement Devices will be
verified by the owner of such Measurement Device (the “Owner”) at Monthly
intervals and, if requested, in the presence of a representative of the other
Party (the “Beneficiary”). The Owner shall verify the accuracy of any owned
Measurement Device before the next Monthly verification required by the
preceding sentence if the Beneficiary makes a written request for a special test
as described below. Notwithstanding the foregoing, when Daily deliveries of
Product at any Measurement Point or Delivery Point average 1,000 Mcf per Day or
less during any Month, the Owner may request from the Beneficiary that the
accuracy of the Measurement Devices at such Measurement Point or Delivery Point
be verified quarterly. If, upon any test, any (i) Measurement Device at the
Measurement Point is found to be inaccurate by 2.0% or less or (ii) Measurement
Device at the Delivery Point is found to be inaccurate by 0.25% or less,
previous readings of such Measurement Device will be considered correct in
computing the deliveries of Product under this Agreement; provided that, if such
Measurement Device is adjusted to record accurately (within the manufacturer’s
allowance for error), then the previous readings of such Measurement Device will
be corrected to zero error for any period during which an inaccurate reading is
known to have occurred or such other period as agreed between the Parties. If,
upon any test, any (1) Measurement Device at the Measurement Point is found to
be inaccurate by more than 2.0% of a recording corresponding to the average
hourly flow rate for the period since the last test or (2) Measurement Device at
the Delivery Point is found to be inaccurate by more than 0.25%, such
Measurement Device will immediately be adjusted to record accurately (within the
manufacturer’s allowance for error) and any previous recordings of such
Measurement Device will be corrected to zero error for any period during which
an inaccurate reading is known to have occurred or such other period as agreed
between the Parties. If such period is not known or agreed upon, such correction
will be made for a period covering one-half (½) of the time elapsed since the
date of the most recent test. If the Beneficiary desires a special test of any
Measurement Device, at least 72 hours’ advance written notice will be given to
the Owner, and the Parties will cooperate to secure a prompt test of the
accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2.0% or less or 0.25% or less, as applicable, the
Owner will have the right to bill the Beneficiary for the costs incurred due to
such special test, including any


- 32 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





labor and transportation costs, and the Beneficiary will pay such costs promptly
upon invoice therefor.
(h)    If requested by the Beneficiary, the Measurement Devices owned by Owner
shall include a sufficient number of data ports, and Owner shall permit
Beneficiary to connect to such data ports, as shall be required to provide to
Beneficiary on a real-time basis all measurement data generated by such
measurement equipment. Beneficiary shall be responsible at its own cost for
obtaining equipment and services to connect to such data ports and receive and
process such data.
(i)    Each Party shall make the charts and records by which measurements are
determined available for the use of the other Party in fulfilling the terms and
conditions thereof. Each Party shall, upon written request of the other Party,
mail, email or deliver for checking and calculation all measurement data,
including flowing parameters, characteristics, constants, configurations and
events in its possession and used in the measurement of Product delivered under
this Agreement within 30 Days after the last chart for each billing period is
removed from the meter. Such data shall be returned within 90 Days after the
receipt thereof.
(j)    Each Party shall preserve or cause to be preserved for mutual use all
test data, charts or other similar records in accordance with the applicable
rules and regulations of regulatory bodies having jurisdiction, if any, with
respect to the retention of such records, and, in any event, for at least 24
Months.
(k)    So long as the Parties to this Agreement are also parties to a
Transaction Document that covers Crude Oil, the requirements for Measurement
Devices in respect of Drip Condensate shall be covered by such Transaction
Document. If at any time the Parties to this Agreement are not also party to
another Transaction Document that covers Crude Oil, the Parties shall set forth
in the Agreement Addendum or an appropriate amendment to this Agreement the
requirements for Measurement Devices pertaining to Drip Condensate; absent such
agreement, Midstream Co shall install and maintain liquids measuring equipment
at the Delivery Points that is in accordance with applicable API standards.

Section 4.2    Measurement Procedures. Midstream Co shall use the Measurement
Devices owned by Midstream Co (or if Midstream Co’s rights under Section 4.1(d)
are exercised, then the Measurement Devices owned by Producer) at the
Measurement Points to determine the volumes of Product passing through the
Individual System for purposes of Article 6 and Article 10. Midstream Co shall
cause (or if Midstream Co’s rights under Section 4.1(d) are exercised, then
Producer shall cause) the measurements of the quantity and quality of all
Product measured at the Measurement Points (and at each Receipt Point or
Delivery Point at which measurements are taken) to be conducted in accordance
with the following:


- 33 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(a)    The unit of volume for measurement will be one Standard Cubic Foot. Such
measured volumes, converted to Mcf, will be multiplied by their Gross Heating
Value per Mcf.
(b)    The temperature of the Product will be determined by a recording
thermometer installed so that it may record the temperature of the Product
flowing through the meters, or such other means of recording temperature as may
be mutually agreed upon by the Parties. The average of the record to the nearest
one degree Fahrenheit, obtained while Product is being delivered, will be the
applicable flowing Product temperature for the period under consideration.
(c)    The specific gravity of the Product will be determined by a recording
gravitometer or chromatographic device installed and located at a suitable point
determined by Producer to record representative specific gravity of the Product
being metered or, at Producer’s or its designee’s option, by continuous sampling
using standard type gravity methods. If a recording gravitometer or
chromatographic device is used, the gravity to the nearest one-thousandth
(0.001) obtained while Product is being delivered will be the specific gravity
of the Product sampled for the recording period. The gravity to the nearest
one-thousandth (0.001) will be determined once per Month from a Product
analysis. The result will be applied during such Month for the determination of
Product volumes delivered. All analyses shall be determined by a mutually agreed
upon Third Party laboratory using GPA 2145, Table of Physical Constants, and GPA
2172, Calculation of Gross Heating Value.
(d)    Adjustments to measured Product volumes for the effects of
supercompressibility will be made in accordance with accepted American Gas
Association standards. Midstream Co or its designee will obtain appropriate
carbon dioxide and nitrogen mole fraction values for the Product delivered as
may be required to compute such adjustments in accordance with standard testing
procedures. At Midstream Co’s or its designee’s option, equations for the
calculation of supercompressibility will be taken from American Gas Association
Report No. 8 Detail, dated December 1985, or API 14.2; Compressibility and
Supercompressibility for Natural Gas and Other Hydrocarbon Products, latest
revision.
(e)    For purposes of measurement and meter calibration, the atmospheric
pressure for each of the Measurement Points, Receipt Points and Delivery Points
(as applicable) will be assumed to be the pressure value determined by Midstream
Co for the county elevation in which such point is located pursuant to generally
accepted industry practices irrespective of the actual atmospheric pressure at
such points from time to time and shall be consistent throughout the Individual
System.
(f)    The Gross Heating Value of the Product delivered at the Measurement
Points, Receipt Points and Delivery Points (as applicable) will be determined at
least quarterly by means of GPA 2172; provided, however, that when Daily
deliveries of Product at any Measurement Point, Receipt Point or Delivery Point
average 1,000 Mcf per Day or greater during any Month, the Gross Heating


- 34 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Value of the Product delivered at such Measurement Point, Receipt Point or
Delivery Point will be determined Monthly by a chromatographic analysis of a
flow proportional sample taken at a suitable point on the facilities to be
representative of the Product being metered. To the extent possible, the
calibration conducted pursuant to Section 4.2(e) and the testing conducted
pursuant to this Section 4.2(f) shall be conducted concurrently or at least with
the same test frequency.
(g)    Other tests to determine water content, sulfur and other impurities in
the Product will be conducted whenever requested by a Party and will be
conducted in accordance with standard industry testing procedures. The Party
requested to perform such tests will bear the cost of such tests only if the
Product tested is determined not to be within the quality specification set
forth herein or, if applicable, in the applicable Agreement Addendum. If the
Product is within such quality specification, the requesting Party will bear the
cost of such tests.
(h)    If, during the Term of this Agreement, a new method or technique is
developed with respect to Product measurement or the determination of the
factors used in such Product measurement, such new method or technique may be
substituted for the method set forth in this Agreement if the new method or
technique is in accordance with accepted standards of the American Gas
Association, API, and Gas Processor’s Association.

Section 4.3    Product Meter Adjustments. If a Measurement Device is out of
service or registering inaccurately, the Parties shall determine the quantities
of Product received or delivered during such period as follows:
(a)    By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,
(b)    By using a meter operating in parallel with the estimated volume
corrected for any differences found when the meters are operating properly,
(c)    By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation, such as step change, uncertainty
calculation or balance adjustment; or in the absence of check meters and the
ability to make corrections under this Section 4.3(c), then,
(d)    By estimating the quantity received or delivered by receipts or
deliveries during periods under similar conditions when the meter was
registering accurately.

Article 5
Tender, Nomination, and Gathering of Production

Section 5.1    Limitations on Service to Third Parties. The Parties acknowledge
that Original Producer has dedicated and committed Dedicated Properties to this
Agreement as set forth


- 35 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





in Article 2 and is an anchor shipper with respect to Services on one or more of
the Individual Systems owned or operated by Midstream Co or its Affiliates. In
no event will Midstream Co grant any Person (other than Original Producer)
Priority One Service on an Individual System used to provide Services to
Original Producer without Original Producer’s prior written consent. Original
Producer shall not be permitted to assign its Priority One Service, including
through any permissible assignments described in Article 16 without Midstream
Co’s prior written consent.

Section 5.2    Tender of Production. Subject to Section 5.3(c) and Section 5.4,
each Day during the Term (a) Producer shall Tender to the Individual System at
each applicable Receipt Point all of the Dedicated Production available to
Producer at such Receipt Point, and (b) Original Producer will have the right to
Tender to Midstream Co, for Services on an interruptible basis, but otherwise
subject to the same terms and conditions under this Agreement as the Dedicated
Production (except as to the Dedications (to which it will not be subject) and
priority (for which the terms are more fully set forth in Section 5.3(c)
below)), Product other than Dedicated Production, provided that (i) Original
Producer’s Tender of undedicated volumes of Product will not cause the
underlying Wells or acreage to be subject to the Dedications and (ii) Midstream
Co shall have the right to accept or reject such Tender of Product in its sole
operational and commercial discretion.

Section 5.3    Services; Service Standard.
(a)    Services. Subject to Section 5.3(c), Midstream Co shall (i) provide
Services for all Product that is Tendered by Producer to Midstream Co at the
Receipt Point(s), (ii) redeliver to Producer or for the benefit of Producer at
the relevant Delivery Point (as designated by Producer) such Product with an
equivalent Thermal Content and hydrocarbon constituent composition as the
Product received at such Receipt Point (as may be increased by any Flash Gas
delivered into the System), less the Thermal Content of Drip Condensate, less
System L&U allocated to Producer in accordance with this Agreement, less such
Product consumed as Other System Fuel or System Fuel allocated to Producer in
accordance with this Agreement, and less such Product consumed as Process Flare,
and (iii) cause the System to be able to flow such Product at volumes not less
than the current capacity of the System.
(b)    Services Standard. Midstream Co shall own and operate the System and
perform the Services in a good and workmanlike manner in accordance with
standards customary in the industry.
(c)    Priority of Service. Midstream Co shall cause Product delivered on the
System to have the following priorities (to the extent not in violation of
applicable Law):
(i)    Dedicated Production delivered by Original Producer shall have Priority
One Service on the System and, subject to Section 5.1, Midstream Co shall not
grant Priority One Service to any other Person;


- 36 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(ii)    Product delivered by a Third Party on a non-interruptible basis shall
have priority service on the System over services for Product delivered to the
System on an interruptible basis; and
(iii)    Product delivered by Original Producer on an interruptible basis
(pursuant to Section 5.2) shall have priority service on the System over
services for all other Product delivered to the System on an interruptible
basis;
provided, however, that Midstream Co’s performance of its obligations under
Section 5.3(a) with respect to any Product (A) of any Producer Assignee, or
(B) produced from any Well not included on a Development Report or for which
new, modified, or enhanced facilities are contemplated in a System Plan, or (C)
that is not subject to the Dedications under this Agreement, in each case, shall
at all times be subject to the available capacity on the System at the time that
Product is available to be Tendered by Producer at a Receipt Point; and
provided, further, that in the case of clause (B) above, Producer may make
alternative arrangements for the Product not received by Midstream Co pursuant
to Section 3.3.

Section 5.4    Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling, and balancing of Product available for delivery, and interruptions
and curtailment of, Services under this Agreement shall be performed in
accordance with the following provisions:
(a)    Nominations. Product shall be received only under a nomination submitted
by Producer. For purposes of this Agreement, a nomination is an offer by
Producer to Midstream Co of a stated quantity of Product for gathering from all
of the Receipt Points in an Individual System to all of the Delivery Points in
the Individual System, which nomination shall specify which volumes of Product
are Dedicated Production hereunder. Producer shall nominate according to the
applicable Downstream Facility’s requirements. Should Producer desire to change
the nomination during such Month, such change to the nomination shall be made in
accordance with the nomination procedures of the applicable Downstream Facility.
Product shall be delivered by Midstream Co in accordance with confirmation by
the applicable Downstream Facility of the nomination or changes to the
nomination.
(b)    Deliveries. Producer shall cause the Thermal Content of the volumes of
Product delivered by Producer and received by Midstream Co at the Receipt Points
(taken in the aggregate for any Individual System) to conform as closely as
possible to the Thermal Content of the volumes nominated by Producer at the
Receipt Points (taken in the aggregate for any Individual System) and shall be
delivered by Producer to Midstream Co at hourly rates of flow that are, as
nearly as practicable, uniform throughout the Day. Subject to Midstream Co’s
operating conditions and contractual requirements, Midstream Co shall cause the
Thermal Content of the volumes delivered by Midstream Co to Producer or for
Producer’s account at the Delivery Points (taken in the aggregate


- 37 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





for any Individual System) to conform as closely as possible to the Thermal
Content of the volumes nominated by Producer for delivery by Midstream Co that
Day at the Delivery Points (taken in the aggregate for any Individual System),
less any deductions applicable to Producer for System L&U, System Fuel and Other
System Fuel (and any other adjustments for Drip Condensate or Flash Gas) and any
imbalance corrections, except that Midstream Co may conform the Thermal Content
of the volumes it delivers at the Delivery Point to the Thermal Content of the
volumes actually delivered by Producer at Midstream Co’s Receipt Points (taken
in the aggregate for any Individual System) to the extent possible. Midstream Co
may temporarily interrupt or curtail receipts or deliveries at any time, and
from time to time in accordance with operating conditions on the applicable
Individual System, in order to balance receipt or deliveries on the applicable
Individual System or to correct any current or anticipated imbalances.
(c)    Consistent Rates. Producer and Midstream Co shall use commercially
reasonable efforts to cause Product to be received and redelivered under this
Agreement at the same rates of flow, as nearly as commercially practicable and
subject to changes mandated by the Downstream Facility, and Producer shall not
in any manner use the System for storage or peaking purposes. Producer shall
cause Product delivered to Midstream Co under this Agreement during any Day to
be delivered at as nearly a constant rate of flow as operating conditions and
relevant Downstream Facilities will permit.
(d)    Target Pressures.
(i)    Pressure of Tendered Product. Producer shall Tender or cause to be
Tendered Product to each applicable Receipt Point at sufficient pressure to
enter the applicable Individual System, but not in excess of the MAOP set forth
in the design documents for the applicable Individual System as shown in the
applicable Agreement Addendum (which such maximum operating pressure shall be
sufficient to permit such Product to enter the Individual System and the
Downstream Facilities but not higher than the MAOP of the Downstream
Facilities). Producer shall have the obligation to ensure that Product is
prevented from entering the System at pressures in excess of such MAOP, and
Midstream Co shall have the right to restrict or relieve the flow of Product
into the System to protect the System from over pressuring. The Parties shall
elect in a writing signed by Producer and Midstream Co whether Midstream Co
shall be required to install compression. Redeliveries of Product by Midstream
Co to or for the account of Producer at the applicable Delivery Points shall be
at such pressures as may exist from time to time in the System at the applicable
Delivery Point. Midstream Co’s obligation to redeliver Product to a given
Delivery Point shall be subject to the operational limitations of the Downstream
Facilities receiving such Product, including the Downstream Facility’s capacity,
Product measurement capability, operating pressures and any operational
balancing agreements as may be applicable. For the sake of clarity, Midstream Co
shall enter into any necessary agreements with the owners of any Downstream
Facilities regarding such interconnection of the Downstream Facilities to the
Individual System.


- 38 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(ii)    Maintenance of Pressure on System. Midstream Co shall use its
commercially reasonable efforts to maintain the Daily volumetric weighted
average operating pressure of the system pressures at each Facility Segment, as
measured at the applicable Receipt Point on such Facility Segment, at a level
that is equal to or less than the Target Pressure. Except in the event of (A)
Force Majeure or an event or condition downstream of the System that was not
caused by Producer or Midstream Co, or (B) maintenance or repairs that result in
a suspension, shutdown or curtailment of the applicable Facility Segment as
specified in Section 5.5, if (1) the Daily volumetric weighted average operating
pressure of a Facility Segment measured at the applicable Receipt Point on such
Facility Segment continuously exceeds the Target Pressure, (2) such increased
operating pressure continues for a period of more than five Days (any such
period, an “Overage Period”), (3) such increased operating pressure is not a
result of Producer’s production exceeding the production forecast in the
Development Report on which the applicable Facility Segment was based and (4)
Midstream Co has sufficient production data available to confirm that the
increased pressure is not a result of Producer’s production exceeding such
production forecast, then commencing on the first Day after the expiration of
the applicable Overage Period, the Individual Fee for the applicable Facility
Segment shall be reduced by the reduction percentage corresponding to the
applicable Pressure Overage Percentage on the chart on Exhibit C for a period of
time equal in length to such Overage Period.
(e)    Adjustments. Nothing contained in this Agreement shall preclude Midstream
Co from taking reasonable actions necessary to adjust receipts or deliveries
under this Agreement in order to maintain the operational integrity and safety
of the System or any Individual System.
(f)    Monthly Settlement of Imbalances and Delivery of Related Data. On a
Monthly basis, Midstream Co shall settle all imbalances attributable to Producer
and each other shipper or producer on each Individual System. The Monthly Loss/
Gain Report shall reflect, with respect to each producer and shipper on the
System (including Producer), each of the following, broken out by Individual
System: (i) the total volumes received, delivered, and retained; (ii) the total
imbalance for such Month; and (iii) any other information deemed necessary and
appropriate by Midstream Co, all on an Individual System basis.
(g)    Intramonth Balancing. Each production Month, Midstream Co and Producer
shall cooperate and use all reasonable efforts to reduce any imbalance with
respect to an Individual System. At any time during a production Month that such
an imbalance exists, Midstream Co shall advise Producer to deliver volumes of
Product in addition to its nominated volumes to address an imbalance in favor of
Producer, or to deliver volumes of Product that are less than its nominated
volumes to address an imbalance in favor of Midstream Co. Midstream Co may also
require Producer to make appropriate adjustments to its nominations and
deliveries to correspond to adjustments that Midstream Co is required to make by
Downstream Facilities. Midstream Co shall also have the right (acting in its
reasonable discretion) to adjust nominations or take other actions, including


- 39 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





suspending receipts and deliveries of Product by Midstream Co, with respect to
any Individual System necessary to correct an existing imbalance or mitigate an
anticipated imbalance.
(h)    Intermonth Roll or Cash-out of Imbalances. If an imbalance exists at the
end of any production Month, Midstream Co shall cause the Monthly Loss/Gain
Report that reflects such production Month to reflect such imbalance, and the
Party that is owed the imbalance may elect in writing to either (i) require the
Party owing the imbalance to promptly cash-out the imbalance (in whole,
including any imbalance that had been accumulated and carried forward from prior
Months) by paying to the owed Party the value of the imbalance, as determined
using the Cash-out Price, or (ii) let the imbalance roll into the next Month to
be offset by Product receipts and deliveries during the next Month(s). If such
election is not made by the Party owed such imbalance within 10 Days following
the delivery of the Monthly Loss/Gain Report, then such Party shall be deemed to
have elected to promptly cash-out such imbalance. The cash out (either positive
or negative) shall appear as an adjustment to an invoice delivered by Midstream
Co within two Months after the end of the applicable production month.
(i)    Cash-out Price. The “Cash-out Price” to be used for the imbalance cash
out described in Section 5.4(h) above shall be determined as follows:
(i)    for imbalances arising from Product deliveries at Receipt Points located
in the Permian Basin: the average, for the 30 Days immediately preceding the
last Day of the applicable production Month, of the “Midpoint” prices for the
production Month as reported in the Platts Gas Daily table entitled “Daily price
survey ($/MMBtu)” under the heading “Southwest” in the row labeled “Waha”; and
(ii)    in the event an applicable index price under clause (i) above ceases to
be published, the Parties shall cooperate reasonably and in good faith to
mutually agree on a similar index price for the relevant geographic area where
the imbalance occurred.
(j)    Penalties Regarding Imbalances. As between the Parties, Producer shall be
responsible for and shall bear any penalties imposed or assessed by Downstream
Facilities for imbalances in receipts or deliveries with respect to Producer’s
Product.
(k)    Line Fill. Producer shall provide Product necessary for line fill for the
Individual System. Midstream Co shall redeliver such volume of Product used as
line fill to Producer or for Producer’s account when and to the extent no longer
needed or upon the abandonment of the Individual System or termination of
Producer’s deliveries of Dedicated Production into Gatherer’s System.


- 40 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------






Section 5.5    Suspension/Shutdown of Service.
(a)    Shutdown. During any period when all or any portion of the Individual
System is shut down (i) because of maintenance, repairs or Force Majeure, (ii)
because such shutdown is necessary to avoid injury or harm to Persons or
property, to the environment or to the integrity of all or any portion of the
Individual System or (iii) because providing Services hereunder has become
uneconomic as further described in Section 13.2, Midstream Co may suspend,
interrupt or curtail receipts of Producer’s Product, provided that any such
suspension, interruption or curtailment of Original Producer’s volumes must be
done in accordance with the priority provisions in Section 5.3(c). In such
cases, Midstream Co shall have no liability to Producer (subject to Section
11.1(b)) for its failure to receive Product, except to the extent such shutdown
is caused by the negligence, gross negligence or willful misconduct of Midstream
Co. If Midstream Co is required to so suspend, interrupt or curtail receipts of
Product, Midstream Co will advise (by telephone, following up by writing, which
writing may be in the form of electronic mail) Producer of such suspension,
interruption or curtailment as soon as practicable or in any event within 24
hours after the occurrence of such event.
(b)    Planned Curtailments and Interruptions.
(i)    Midstream Co shall have the right to curtail or interrupt receipts and
deliveries of Product for brief periods to perform necessary maintenance of and
repairs or modifications (including modifications required to perform its
obligations under this Agreement) to the Individual System; provided, however,
that to the extent reasonably practicable, Midstream Co shall coordinate its
maintenance, repair and modification operations with the operations of Producer
and, in any case, will use its reasonable efforts to schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent possible service curtailments or interruptions.
(ii)    Midstream Co shall provide Producer (x) with 60 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Midstream Co has planned that would result in a curtailment or interruption of
Producer’s deliveries and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Midstream Co has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment or interruption of Producer’s deliveries
for five or more consecutive Days.
(iii)    Midstream Co has delivered a schedule of the expected planned
maintenance for the System for the 12 Months commencing October 1, 2019. On or
before October 1 of each Year, starting October 1, 2020, Midstream Co shall
deliver a schedule of the expected planned maintenance for the System for the
subsequent 12 Months. The delivery of this plan is intended as a tool to assist
the Parties in planning and does not replace the notices required in the
foregoing


- 41 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





clauses and in no way commits Midstream Co to adhere to the schedule set forth
in such 12-Month plan.

Section 5.6    Marketing and Transportation. As between the Parties, Producer
shall make all necessary arrangements at and downstream of the Delivery Points,
for the receipt, further transportation, and marketing of Producer’s owned and
Controlled Product.

Section 5.7    No Prior Flow of Product in Interstate Commerce. Producer
represents and warrants that at the time of Tender, none of the Product
delivered at a Receipt Point hereunder has flowed in interstate commerce.

Article 6
Fees

Section 6.1    Fees. Producer shall pay Midstream Co each Month in accordance
with the terms of this Agreement for all Services provided by Midstream Co with
respect to Dedicated Production received by Midstream Co from Producer or for
Producer’s account during such Month, an amount, for each Individual System,
equal to the sum of (i) the product of (x) the aggregate quantity of such
Product (reduced by any Product burned as Process Flare), stated in MMBtu,
received by Midstream Co from Producer or for Producer’s account at the
applicable Receipt Point for such Product within the applicable Individual
System during such Month, multiplied by (y) the applicable Individual Fee, and
(ii) an amount equal to Producer’s allocated portion of the actual costs
incurred by Midstream Co for compression of the Product and for the electricity
required to provide Services, such allocation to be based upon the aggregate
quantities of Product received by Midstream Co.

Section 6.2    Fee Adjustments Redetermination.
(a)    Redetermination.
(i)    Redetermination Proposal. Between November 1 and December 31 of any Year,
Midstream Co shall prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee in accordance with this Section 6.2(a). Each Redetermination
Proposal shall include relevant supporting documentation based upon the latest
updated Development Report and System Plan and shall take into account future
items including, projected production volumes, operating revenue projections,
and budgeted amounts for capital expenditures and all estimated operating
expenses that Midstream Co believes will be necessary to provide the applicable
Services as contemplated by the latest updated Development Report and System
Plan; provided that a redetermined Individual Fee as agreed to by the Parties (a
“Redetermined Individual Fee”) shall not recoup the difference between
(A) estimated operating expenses or revenues and (B) actual operating expenses
or revenues for


- 42 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





periods prior to the effective date of such Redetermined Individual Fee. The
Parties may agree to redetermine a particular Individual Fee without obligation
to agree to redetermine any other Individual Fee. Notwithstanding anything to
the contrary, neither Party, in its sole discretion, is obligated to agree to
any Redetermined Individual Fee.
(ii)    Subsequent Redetermination Timing. Any Redetermined Individual Fee
agreed to by the Parties in writing on or prior to the last Business Day of
February of the applicable Adjustment Year (“Redetermination Deadline”) shall
become effective as of the first Day of the Month following the Month in which
agreement has been reached. If the Parties fail to agree upon a redetermination
of any Individual Fee set forth in the applicable Redetermination Proposal on or
prior to the Redetermination Deadline, then such Individual Fee shall remain in
effect without redetermination pursuant to this Section 6.2(a). For purposes of
this Section 6.2(a)(ii), the Year immediately after the Year during which a
Redetermination Proposal is delivered is herein the “Adjustment Year.”
(b)    Annual Escalation. Effective as of July 1 of each Year, the Individual
Fee will be increased by multiplying the then-applicable Individual Fee (as
increased for prior Years pursuant to this Section 6.2(b) or otherwise adjusted
pursuant to this Agreement) by the Escalation Percentage; provided that
Reimbursed Amounts shall not be subject to this Section 6.2(b). Such annual
increase to the Individual Fee shall become effective on July 1 of the
applicable Year, even if such Individual Fee was redetermined pursuant to
Section 6.2(a), with an effective date during the same Year.
(c)    Downtime Events.
(i)    If during any Month (A) there has been a Downtime Event, (B) such
Downtime Event was not a result of Producer’s (1) production exceeding the
production forecast in the Development Report on which the Individual System was
based, (2) delivery of Product outside of the pressure ranges permitted by
Section 5.4(d), or (3) non-compliance with this Agreement, (C) such Downtime
Event caused the Curtailment Percentage for any Individual System during any
such Month to exceed the Curtailment Allowance during such Month, and (D)
Producer has waived its right to a temporary release of Dedicated Production
under Section 2.4(b), then the Individual Fee with respect to such Individual
System used to calculate the amounts owed for such Month under Section 6.1(i)(y)
shall be reduced as set forth on Exhibit B.
(ii)    Midstream Co may curtail up to 4.5% of the volume of Producer’s
Dedicated Production that is less than or equal to the capacity for the
Individual System as set forth in the applicable System Plan for an Individual
System (and there shall be no limit on curtailment of any volumes over the
capacity as set forth in the applicable System Plan) (such 4.5% allowance, the
“Curtailment Allowance”).


- 43 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(iii)    The actual percentage of Producer’s Dedicated Production that has been
curtailed as a result of Downtime Events (as described in Section 6.2(c)(i)(B))
during each Month (the “Curtailment Percentage”) on an Individual System shall
be calculated as:
Curtailment Percentage (expressed as a percentage) =
(1 - [ (A / B) / C ] ) x (B / D), where
A = (expressed as a number) the aggregate volume (in MMBtus) of Producer’s
Dedicated Production delivered into and received on such Individual System on
any and all Days that a Downtime Event (as described in Section 6.2(c)(i)(B))
occurred during such Month;
B = the number of Days that a Downtime Event (as described in Section
6.2(c)(ii)) occurred during such Month;
C = (expressed as a number) the average Daily volume (in MMBtus) of Producer’s
Dedicated Production delivered into and received on such Individual System
during the most recently ended 7-Day period that had zero Downtime Events (as
described in Section 6.2(c)(ii)) occurred during such Month plus (ii) for any
new Planned Wells (A) that had an On-Line Deadline during the Downtime Event,
(B) were not released pursuant to Section 2.4 and (C) but for the Downtime
Event, would be ready to flow Dedicated Production, the volumes estimated by
Original Producer in the Development Report for such curtailed or shut in
Planned Wells; and
D = the number of Days during such Month;
provided that, for illustrative purposes only: if A = 10,000, B = 10, C = 4,000,
and D = 30, then the Curtailment Percentage for such Month would be 25%:
= (1 – [ (10,000 / 10) / 4,000] ) x ( 10 / 30 )
= (1 – [ 1,000 / 4,000 ] ) x 0.333
= ( 1 – 0.25 ) x 0.333
= 0.75 x 0.333
= 0.25 expressed as 25%
(d)    Reinjection Volumes and Buy-Back. Midstream Co shall ensure that the
volumes on which a fee is charged (which would typically be the volumes measured
at the applicable Measurement Point) shall not include the volumes used by or
returned to Producer for use in


- 44 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





connection with Producer’s lease operations (including Producer’s reservoir
pressure maintenance operations) and water treatment facility operations. For
the avoidance of doubt, Producer shall not pay the Individual Fee on gas used
for lease and water treatment facility operations more than once, even if some
portion of the gas reserved for such operations passes through the applicable
Individual System more than once, whether as a result of reinjection, recycling,
buy back or other similar operation.

Section 6.3    Treatment of Byproducts, L&U, Fuel and Related Matters. No
separate fee shall be chargeable by Midstream Co and no refund or reduction in
the Individual Fee shall be chargeable by or owed to Producer for the
hydrocarbons or services described in this Section 6.3, except as provided in
Section 6.3(d).
(a)    Drip Condensate. Midstream Co shall deliver to Producer, each Month, all
Drip Condensate allocated to Producer or for Producer’s account to the extent
Producer and Midstream Co have agreed in writing to require such allocation. At
all times during the Term either (x) Midstream Co and Producer shall be party to
both this Agreement and another Transaction Document that covers Crude Oil (in
which case Producer shall not owe any amount under this Agreement or any other
Transaction Document to which Midstream Co is a Party as a result of Drip
Condensate being transported through the Crude Oil Gathering System) or (y) the
Parties shall set forth in the Agreement Addendum or an appropriate amendment to
this Agreement the methodology for Midstream Co to deliver Drip Condensate to
Producer and any fee applicable thereto.
(b)    Flash Gas. Midstream Co shall deliver to Producer, each Month, all Flash
Gas allocated to Producer or for Producer’s account to the extent Producer and
Midstream Co have agreed in writing to require such allocation and delivery.
(c)    System L&U.
(i)    Midstream Co will perform a Monthly material balance for each Individual
System based on comparison of Product delivered to the Product received into the
applicable Individual System at Receipt Points (or, with respect to Flash Gas,
such other receipt points).
(ii)    If, during any Month, System L&U on an Individual System exceeds 1.5% of
either energy or volumes of Producer’s owned or Controlled Product delivered to
the Individual System in such Month, then Midstream Co will, for the respective
Individual System, obtain updated test data from the Measurement Points in the
applicable Individual System and conduct a field-wide (on an Individual System
basis) meter inspection and calibration followed by an updated balance. If
Midstream Co determines that a repair to the Individual System is needed to
reduce the System L&U below 1.5%, Midstream Co shall undertake such repairs in a
commercially reasonable manner and as soon after making such determination as is
commercially reasonable.


- 45 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(iii)    Midstream Co shall provide Producer with prior notice of, and
reasonable access to observe, any such field-wide meter balance.
(d)    System Fuel and Other System Fuel. Midstream Co shall account for the
actual fuel used by Midstream Co in the operation of the Individual System, and
such accounting shall detail whether such fuel is System Fuel or Other System
Fuel (and, if Other System Fuel, whether for the account of Crude Oil, water or
other product). Producer shall not be reimbursed for System Fuel or Other System
Fuel; provided that if during any Month, Producer does not deliver to Midstream
Co Crude Oil under any Transaction Document to which Midstream Co is a party,
then Midstream Co shall calculate the value of the Other System Fuel used during
the applicable Month based on the price of Product received by Producer during
such Month and such amount shall appear as a reduction in the Individual Fees
within 90 Days after the end of the applicable Month.

Article 7
Quality and Pressure Specifications

Section 7.1    Quality Specifications.
(a)    Subject to Section 7.2, Producer shall cause all Product delivered at the
Receipt Points to Midstream Co to meet the quality specifications set forth
below at a base pressure of 14.65 Psia and at a base temperature of 60 degrees
Fahrenheit (60⁰F), except with respect to any Individual System for which
different quality specifications are set forth in the applicable Agreement
Addendum, such specifications that are set out in the applicable Agreement
Addendum shall control. Such Product shall (i) be commercially free of all
objectionable dust or other solid or liquid or gaseous matters that might
interfere with its merchantability or cause injury to or interference with
proper operations of any of the facilities constituting such Individual System
or the System through which the Product flows; (ii) not contain more than five
parts per million of hydrogen sulfide; (iii) not contain more than five grains
of total sulfur per 100 Cubic Feet; (iv) not contain more than one grain
mercaptans per 100 Cubic Feet; (v) not contain more than 2% by volume of carbon
dioxide or more than 3% by volume of gases; (vi) not contain more than 40 parts
per million of oxygen; (vii) contain a Gross Heating Value of not less than
1,200 Btu per Cubic Foot at the Receipt Points; and (viii) be at temperatures
above 20 degrees Fahrenheit (20ºF) but shall not exceed 140 degrees Fahrenheit
(140ºF).
(b)    If Producer’s Product delivered to the Receipt Points complies with such
quality specifications or, after blending in accordance with Section 7.2(b),
otherwise complies with such specifications, then all Product redelivered at the
Delivery Points by Midstream Co to Producer shall meet the quality
specifications of the applicable Downstream Facility. Midstream Co may commingle
Product received into the Individual System with other Product shipments and,
subject to Midstream Co’s obligation to redeliver to Producer at the Delivery
Points Product that satisfies


- 46 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





the applicable quality specifications of the Delivery Points, (i) such Product
shall be subject to such changes in quality, composition and other
characteristics as may result from such commingling, (ii) Midstream Co shall
have no other obligation to Producer associated with changes in quality of
Product as the result of such commingling, and (iii) Midstream Co shall have the
right to change the quality specifications to comply with any changes in the
Downstream Facility specifications.

Section 7.2    Failure to Meet Specifications.
(a)    If any Product Tendered by Producer to the Individual System fails at any
time to conform to the applicable specifications, then Midstream Co will have
the right to immediately discontinue receipt of such non-conforming Product and
shall notify Producer of the specifications violation within 24 hours after such
discontinuation. Such notification may be verbal initially followed by written
confirmation in accordance with the notice requirements set forth in Section
17.2. If Producer disputes Midstream Co’s determination that any Product fails
to conform to the applicable specifications, then Producer shall (i) notify
Midstream Co thereof within 24 hours after receiving such notice from Midstream
Co, (ii) submit the applicable Product to a mutually agreed upon Third Party
laboratory, and (iii) cause such laboratory to analyze the Product within 72
hours after Producer’s receipt of Midstream Co’s notice of non-conformance. If
the results of such analysis provide that the applicable Product is
non-conforming, the costs and expenses associated with such analysis shall be
borne by Producer; if the results of such analysis provide that the applicable
Product conforms to the specifications, then Midstream Co shall reimburse
Producer for all reasonable and documented costs and expenses incurred by
Producer to cause such Third Party laboratory to perform such analysis.
(b)    Midstream Co shall have the right, to be exercised in Midstream Co’s sole
discretion, to use commercially reasonable efforts to blend and commingle any or
all of such non-conforming Product with other Product in the Individual System
so that it meets the applicable specifications. Midstream Co may charge Producer
a reasonable fee to compensate Midstream Co for its use of commercially
reasonable efforts to cause such Product Tendered by Producer to conform to the
applicable specifications. Producer will promptly undertake commercially
reasonable measures to eliminate the cause of such non-conformance.

Section 7.3    Indemnification Regarding Quality. PRODUCER SHALL RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS MIDSTREAM CO GROUP FROM AND AGAINST
ALL LOSSES DIRECTLY OR INDIRECTLY ARISING OUT OF, IN CONNECTION WITH OR IN ANY
MANNER ATTRIBUTABLE TO THE FAILURE OF THE PRODUCT DELIVERED BY PRODUCER TO THE
INDIVIDUAL SYSTEM TO MEET THE QUALITY SPECIFICATIONS SET FORTH HEREIN, INCLUDING
DISPOSAL COSTS, DAMAGE TO OR SUSTAINED BY THE INDIVIDUAL SYSTEM (INCLUDING THE
EQUIPMENT AND COMPONENT PARTS), COSTS EXPENDED BY MIDSTREAM CO OR


- 47 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





ANY OF ITS AFFILIATES TO RETURN THE INDIVIDUAL SYSTEM AND RELATED FACILITIES TO
SERVICES, CLAIMS OF OTHER PRODUCERS ON THE INDIVIDUAL SYSTEM, AND CLAIMS OF
OWNERS OF ALL DOWNSTREAM FACILITIES AND CLAIMS OF ALL PERSONS WHO ULTIMATELY USE
THE NON-CONFORMING PRODUCT DELIVERED BY PRODUCER AND THE COSTS OF ALL REGULATORY
OR JURISDICTIONAL PROCEEDINGS.

Article 8
Term

Section 8.1    Term. The term of this Agreement commenced on the Effective Date
(or if another date is set forth in the applicable Agreement Addendum, the date
specified in the applicable Agreement Addendum), and this Agreement shall remain
in effect until the 16th anniversary of the Effective Date (or if another date
is set forth in the applicable Agreement Addendum, the date specified in the
applicable Agreement Addendum) (the “Initial Term”) and thereafter on a Year to
Year basis until terminated by Midstream Co or Producer effective upon the
expiration of the Initial Term or the expiration of any Year thereafter upon
notice no less than 365 Days prior to the expiration of the Initial Term or the
expiration of any Year thereafter (such period of time, the “Term”).
Notwithstanding the foregoing, with respect to the OpCo Agreement Addendum only,
this Agreement shall continue for so long as any Original Midstream Co remains a
Party under any Agreement Addendum then in effect and shall automatically
terminate at such time as no Original Midstream Co remains a Party to any
Agreement Addendum.

Section 8.2    Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation under this Agreement, except that
(a) the termination of this Agreement shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to the date of such termination, (b) the provisions of Section
2.4(d), Section 3.5, Article 6, Section 7.3, this Section 8.2, Section 9.1,
Article 10 (other than Section 10.4), Section 11.3, Article 15 and Section 17.1
through Section 17.10 shall survive such termination and remain in full force
and effect indefinitely, and (c) Section 10.4 and Section 17.11 shall survive
such termination and remain in full force and effect for the period of time
specified in such Sections.

Article 9
Title and Custody

Section 9.1    Title. A nomination of Product by Producer shall be deemed a
warranty of title to such Product by Producer or a warranty that Producer
Controls the Product and has the right to deliver such Product for gathering
under this Agreement, as applicable. Title to Product shall not transfer to
Midstream Co by reason of Midstream Co’s performance of the Services. EXCEPT


- 48 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





AS SET FORTH IN THIS SECTION 9.1, PRODUCER MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, AND SPECIFICALLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE PRODUCT DELIVERED HEREUNDER.

Section 9.2    Custody. From and after Producer’s delivery of its owned or
Controlled Product to Midstream Co at the Receipt Points, and until Midstream
Co’s redelivery of such Product to or for Producer’s account at the applicable
Delivery Points, as between the Parties, Midstream Co shall have custody and
control of, and be responsible for, such Product. In all other circumstances, as
between the Parties, Producer shall be deemed to have custody and control of,
and be responsible for, such Product.

Article 10
Billing and Payment

Section 10.1    Statements.
(a)    Ordinary Course. Midstream Co shall submit invoices to Producer on or
before the 25th Day after the end of each Month (the “Invoice Month”). Each
invoice shall be accompanied by supporting information for all amounts charged
by such invoice. All amounts owed for Services provided during an Invoice Month
shall be reflected on the applicable invoice for such Invoice Month; provided
that to the extent any amount appearing on an invoice is in respect of an amount
paid by Midstream Co to a Third Party (collectively, the “Reimbursed Amount”) or
the calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount shall be reflected on an invoice within 90 Days after the end
of the Month in which such Reimbursed Amount was paid by Midstream Co.
(b)    Other. If actual measurements of volumes of Dedicated Production are not
available by the date stated in Section 10.1(a), then Midstream Co may prepare
and submit an invoice based on Midstream Co’s good faith estimate of the volumes
of Dedicated Production received in the applicable Invoice Month. If Midstream
Co submits an invoice based on estimated volumes, Midstream Co shall prepare and
submit to Producer an invoice based on actual measurements on or before the
close of business of the 40th Day after the applicable Invoice Month, together
with a reconciliation to the invoice submitted based on Midstream Co’s estimate.
(c)    Detail. Midstream Co shall cause its invoices and supporting information
to include information reasonably sufficient to explain and support any
estimates and charges reflected therein, the reconciliation of any estimates
made in a prior Month to the actual measurements for such Month, and any
adjustments to prior period volumes and quantities.


- 49 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





(d)    Monthly Loss/ Gain Report. For each Invoice Month, Midstream Co shall
deliver a Monthly Loss/ Gain Report to Producer on or before the close of
business on the third Business Day following the later of (i) the end of such
Invoice Month, or (ii) the Day on which Producer has delivered all data
reasonably required by Midstream Co to generate such Monthly Loss/ Gain Report
with respect to such Invoice Month. If Midstream Co elects, it may deliver such
Monthly Loss/ Gain Report concurrently with the applicable invoice.
(e)    One Invoice; Netting. To the extent that Midstream Co and Producer are
party to this Agreement and one or more other Transaction Documents, one invoice
may be delivered in respect of all amounts owing under such Transaction
Documents. The Parties shall net all undisputed amounts due and owing or past
due and owing arising under the Transaction Documents to which Producer and
Midstream Co are parties such that the Party owing the greater amount shall make
a single payment of the net amount to the other Party. No amounts owing to or by
any Midstream Co may be set off against amounts owing to or by any other
Midstream Co. No amounts owing to or by any Producer may be set off against
amounts owing to or by any other Producer. To the extent possible, all fee
adjustments set forth in Article 6 shall be accomplished by setoff or netting.

Section 10.2    Payments.
(a)    Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Midstream Co. Any amounts not paid
by the due date will be deemed delinquent and, with respect to amounts owed to
Midstream Co, will accrue interest at the Interest Rate, such interest to be
calculated from and including the due date but excluding the date the delinquent
amount is paid in full.
(b)    If Producer, in good faith, disputes the amount of any invoice of
Midstream Co, Producer will pay Midstream Co such amount, if any, that is not in
dispute and shall provide Midstream Co notice, no later than 30 Days after the
date that payment of such invoice would be due under Section 10.2(a), of the
disputed amount accompanied by reasonable documentation to support Producer’s
dispute. If Producer fails to provide notice of dispute within such 30-Day
period, then Producer shall be deemed to have waived its right to dispute the
applicable invoice, except for a dispute following an audit conducted in
accordance with Section 10.4. Following Midstream Co’s receipt of such dispute
notice, Producer and Midstream Co shall endeavor in good faith to resolve such
dispute, and if the Parties are unable to resolve such dispute within a
reasonable time, such dispute may be resolved in accordance with Section 17.6.
Upon resolution of the dispute, any required payment shall be made within 15
Days after such resolution, and, if such amount shall be


- 50 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





paid to Midstream Co, such amount shall be paid along with interest accrued at
the Interest Rate from and including the due date but excluding the date paid.

Section 10.3    Adequate Assurances. A Party (the “Demanding Party”) may, by
notice to the other Party (the “Non-Demanding Party”), singularly or in
combination with any other rights it may have, demand Adequate Assurance of
Performance from the Non-Demanding Party if (a) the Non-Demanding Party fails to
pay the Demanding Party according to the provisions hereof and such failure
continues for a period of five Business Days after written notice of such
failure is provided to the Non-Demanding Party, or (b) the Demanding Party has
reasonable grounds for insecurity regarding the performance by the other Party
of any obligation under this Agreement, except that Producer shall not be
entitled to demand Adequate Assurance of Performance from the Original Midstream
Co, and Midstream Co shall not be entitled to demand Adequate Assurance of
Performance from the Original Producer. “Adequate Assurance of Performance”
means, at the option of the Demanding Party, any of the following, (x) advance
payment in cash by the Non-Demanding Party for amounts that are reasonably
estimated to be owed under this Agreement in the following Month or (y) delivery
to the Demanding Party of an irrevocable standby letter of credit or a
performance bond, in form and substance reasonably acceptable to the Demanding
Party, issued by a Credit-Worthy Person, in an amount equal to at least the
aggregate proceeds due from Producer under Section 10.1 for the prior two-Month
period. Promptly following the termination of the condition giving rise to the
Demanding Party’s reasonable grounds for insecurity or payment in full of
amounts outstanding, as applicable, the Demanding Party shall release to the
Non-Demanding Party the cash, letter of credit, bond or other assurance provided
by the Non-Demanding Party (including any accumulated interest, if applicable).

Section 10.4    Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of another Party during any Year (except that, if
a Party is in default hereunder, additional audits may be conducted during the
continuance of such default). If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days after
resolution of the inaccuracy. This provision of this Agreement will survive any
termination of this Agreement for the later of (a) a period of 24 Months from
the end of the Year in which the date of such termination occurred or (b) until
a dispute initiated within the 24 Month period is finally resolved, in each case
for the purpose of such statement and payment objections.


- 51 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------






Article 11
Remedies

Section 11.1    Suspension of Performance; Temporary Release from Dedication.
(a)    Suspension by Midstream Co as Remedy for Payment Default. If Producer
fails to pay any invoice rendered under Article 10, such failure is not due to a
good faith dispute by Producer in accordance with Section 10.2(b) and such
failure is not remedied within five Business Days after Producer’s receipt of
written notice of such failure from Midstream Co, Midstream Co shall have the
right, at its sole discretion, to (i) suspend performance (including withholding
any payments that are owed by Midstream Co to Producer, and such withheld
amounts shall not be subject to setoff under Section 10.1(e)) under this
Agreement until such amount, including interest at the Interest Rate, is paid in
full or (ii) continue performing the Services under this Agreement, and, acting
in a commercially reasonable manner, sell any Product delivered by Producer to
the Receipt Points on Producer’s behalf, and use the proceeds therefrom to
reimburse Midstream Co for any amounts due and owing to Midstream Co, and, at
Producer’s election, either (y) remit any excess amounts received under such
sale to Producer or (z) reduce the Services Fee due from Producer to Midstream
Co for the following Month by the amount of such excess.
(b)    Additional Suspensions as Remedies. If a Party fails to perform or comply
with any material warranty, covenant or obligation contained in this Agreement
(other than as addressed in Section 11.1(a) or Section 2.4(a)(i)) and such
failure has not been remedied within 60 Days after its receipt of written notice
from the other Party of such failure, then the non-defaulting Party shall have
the right to suspend performance of its obligations under this Agreement that
are affected by such failure or non-compliance (including withholding any
payments that are owed to the other Party, and such withheld amounts shall not
be subject to netting or setoff under Section 10.1(e)); provided that Producer
may not withhold any payments that are owed to Midstream Co for Services
actually performed by Midstream Co. Original Producer’s failure to accurately
track, calculate and timely provide support of the total Net Acres sold pursuant
to Section 16.2(b)(ii) shall constitute a material breach of Original Producer’s
obligations hereunder.
(c)    Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition to and without limiting any
other remedy or right it may have, will have the right to seek a declaratory
judgment and will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any Party from
pursuing any other rights and remedies at Law or in equity that such Party may
have.


- 52 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------






Section 11.2    No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 11.3 and Article 15. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.

Section 11.3    Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR
LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT THIS LIMITATION
TO DIRECT DAMAGES SHALL NOT LIMIT THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER
SECTION 3.5(C), SECTION 7.3, AND ARTICLE 15.

Article 12
Force Majeure

Section 12.1    Force Majeure. If either Midstream Co or Producer is rendered
unable by an event of Force Majeure to carry out, in whole or part, its
obligations under this Agreement and such Party gives notice (which notice may
initially be delivered orally so long as written notice is delivered as soon as
reasonably practicable thereafter) and reasonably full details of the event
(including the nature, extent, effect, and likely duration of the event or
circumstances constituting the Force Majeure event) to the other Party as soon
as practicable after the occurrence of the event, then, during the pendency of
such Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, no Party shall be relieved from any indemnification
obligation or any obligation to make payments, as the result of Force Majeure,
regardless of which Party is affected; provided further that if the Force
Majeure impacts only a particular Facility Segment or Individual System, then
the suspension of obligations described in this sentence shall apply only to the
applicable Facility Segment or Individual System and not to the obligations
owing in connection with the rest of the System. The Party affected by Force
Majeure shall use commercially reasonable efforts to remedy the Force Majeure
condition with all reasonable dispatch, shall give notice to the other Party of
the termination of the Force


- 53 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Majeure, and shall resume performance of any suspended obligation promptly after
termination of such Force Majeure.

Section 12.2    Extension Due to Force Majeure. If a Party is unable to meet any
deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.

Article 13
Change in Law; Uneconomic Service

Section 13.1    Changes in Applicable Law.
(a)    If any new Laws are enacted or amended or any new interpretations in
respect of previously existing Laws are issued after the T&C Effective Date that
require Midstream Co to make capital expenditures with respect to the System,
then Midstream Co may propose an increase to the applicable Individual Fee as
may be necessary or appropriate to preserve and continue for the Parties the
rights and benefits originally contemplated for the Parties by this Agreement;
provided, however, that no increase to the applicable Individual Fee pursuant to
this Section 13.1 shall be applicable unless and until, in the reasonable
judgment of Midstream Co, Midstream Co would be required to make capital
expenditures with respect to the System in order to comply with such new Law
that materially and adversely affects the economics of the Services provided,
fees received, or the other economic benefits of this Agreement for Midstream
Co.
(b)    Producer shall accept or reject, in its sole discretion, Midstream Co’s
proposed increase to the Individual Fee within 30 Days after receiving such
proposal from Midstream Co. If Producer fails to provide notice of such
acceptance or rejection within such 30-Day period, then Producer shall be deemed
to have accepted such increase. The Parties will amend, update, or revise the
applicable Agreement Addendum in accordance with this Agreement to reflect any
changes in the applicable Individual Fees agreed to in accordance with this
Section 13.1. If Producer rejects the amount of the proposed increase, then
Producer shall elect to either (x) cause Midstream Co to release the Wells,
Separator Facilities, Receipt Points, Spacing Units, and Dedicated Production
that would have been affected by such increase in accordance with Section
2.4(a)(vii) or (y) at Producer’s sole cost and expense, cause Midstream Co make
such capital expenditures with respect to the System in order to comply with
such new Law and such capital expenditures shall be included on the monthly
invoice and paid in accordance with Section 10.1 and Section 10.2. In the event
Producer makes an election under clause (y) above, (i) the Individual Fee shall
not be increased pursuant to this Section 13.1 and (ii) the Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (b) comply with customary engineering, construction


- 54 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





and operating specifications in the industry and such facilities will become
part of the Individual System and the property of Midstream Co.
(c)    Producer and Midstream Co shall use their commercially reasonable efforts
to comply with new and amended applicable Laws and new interpretations of
existing Laws.

Section 13.2    Unprofitable Operations and Rights of Termination.
(a)    Cessation of Services. If, in the sole discretion of Midstream Co,
(x) the gathering of Product from any Wells, Separator Facilities or Receipt
Points, (y) the delivery of Product to any Delivery Points or (z) the provision
of any other Service under this Agreement, is or becomes uneconomical due to its
volume, quality, or for any other cause, then Midstream Co shall not be
obligated to provide the applicable Services so long as such condition exists.
(i)    If Midstream Co suspends Services under this Section 13.2(a) as a result
of Producer’s (A) negligence, willful misconduct, or breach of this Agreement,
(B) delivery of Product that fails to meet the quality specifications required
by Section 7.1, or (C) execution of a plan of development that deviates in any
material respect from the then-applicable Development Report, then Midstream Co
may resume providing such Services at any time, upon two Months’ advance written
notice delivered to Producer, and the affected Wells, Separator Facilities,
Receipt Points, Spacing Units, Dedicated Properties, and Dedicated Production
shall only be permanently released as a result of suspension under this clause
(i) by mutual agreement of the Parties under Section 2.4(a)(iii).
(ii)    If Midstream Co suspends Services under this Section 13.2(a) for any
reason other than as specified in clause (i) above and (x) such suspension or
curtailment continues for 30 consecutive Days or (y) Midstream Co delivers
notice to Producer that such suspension shall be permanent, then the applicable
Wells, Separator Facilities, Receipt Points, Spacing Units, and Dedicated
Production shall be permanently released as specified in Section 2.4(a)(viii).
(b)    Election not to Connect a Planned Well or Planned Separator Facility. If
Midstream Co determines, in its discretion, that the connection of an Individual
System to any Planned Well or Planned Separator Facility operated by Original
Producer, as described in Section 3.1 hereof, would be uneconomical, then upon
Midstream Co’s delivery of a System Plan (marked as “Final”) indicating that a
requested expansion would be uneconomical pursuant to Section 13.2(f):
(i)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(b) above, Midstream Co shall provide Original Producer Midstream
Co’s proposed terms and conditions under which it would connect the Individual
System to the Planned Well or Planned Separator Facility and transport Product
under the terms of this Agreement, including estimated construction costs.
Original Producer shall have 30 Days to accept or reject Midstream


- 55 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Co’s terms and conditions. If Original Producer accepts Midstream Co’s proposed
terms and conditions, then Midstream Co shall, within 30 Days thereof, provide
Original Producer with an updated System Plan detailing the connection of the
Individual System to such Planned Well or Planned Separator Facility and such
connection shall be governed by Section 3.1. If Original Producer does not
respond to Midstream Co’s terms and conditions within such 30-Day period, it
shall be deemed to have rejected Midstream Co’s proposed terms and conditions.
(ii)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to connect the Planned Well or Planned
Separator Facility to the Individual System, such facilities will become part of
the Individual System and the property of Midstream Co. The Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (ii) have the capacity to handle the estimated Dedicated Production in
the Development Report and comply with customary engineering, construction and
operating specifications in the industry. Within 30 Days of Original Producer’s
election hereunder, Midstream Co shall provide Original Producer with an updated
System Plan detailing the connection of the Individual System to such Planned
Well or Planned Separator Facility, any costs and expenses shall be included on
the monthly invoice and paid in accordance with Section 10.1 and Section 10.2
and such connection shall otherwise be governed by Section 3.1. Beginning on the
first Day Midstream Co receives Dedicated Production Tendered by Original
Producer from any Well or Separator Facility connected in accordance with this
clause (ii), then the Individual Fee paid on the Product received from the
applicable Well or Separator Facility will be reduced by 30% until such time as
the benefit received by Original Producer from the reduced Individual Fee equals
115% of the actual costs incurred by Producer to design, construct and install
such facilities.
(c)    Election not to Expand System.
(i)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Producer (other than Original
Producer), as described in Section 3.1 hereof, would be uneconomical, then
Midstream Co shall neither be obligated to undertake such expansion nor to
provide the applicable Services. Producer shall be entitled to a release of the
applicable Planned Wells, Planned Separator Facilities and Dedicated Production
pursuant to Section 2.4(a)(viii) immediately upon Midstream Co’s delivery of a
System Plan (marked as “Final”) indicating that a requested expansion would be
uneconomical pursuant Section 13.2(f).
(ii)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Original Producer (other than
connections of any Planned Well or Planned Separator Facility operated by
Original Producer), as described in


- 56 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Section 3.1 hereof, then upon Midstream Co’s delivery of a System Plan (marked
as “Final”) indicating that a requested expansion would be uneconomical pursuant
to Section 13.2(f):
(A)
No more than 30 Days after delivery of the System Plan pursuant to Section
13.2(c)(ii) above, Midstream Co shall provide Original Producer Midstream Co’s
proposed terms and conditions under which it would expand the Individual System
and transport Product under the terms of this Agreement, including estimated
construction costs. Original Producer shall have 30 Days to accept or reject
Midstream Co’s terms and conditions. If Original Producer accepts Midstream Co’s
proposed terms and conditions, then Midstream Co shall, within 30 Days thereof,
provide Original Producer with an updated System Plan detailing the expansion of
the Individual System and such expansion shall be governed by Section 3.2. If
Original Producer does not respond to Midstream Co’s terms and conditions within
such 30-Day period, it shall be deemed to have rejected Midstream Co’s proposed
terms and conditions.

(B)
If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to expand the Individual System, such
facilities will become part of the Individual System and the property of
Midstream Co. The Parties shall meet and cooperate in good faith to ensure any
facilities constructed under this clause (B) have the capacity to handle the
estimated Dedicated Production in the Development Report and comply with
customary engineering, construction and operating specifications in the
industry. Within 30 Days of Original Producer’s election hereunder, Midstream Co
shall provide Original Producer with an updated System Plan detailing the
expansion of the Individual System, any costs and expenses shall be included on
the monthly invoice and paid in accordance with Section 10.1 and Section 10.2
and such expansion shall otherwise be governed by Section 3.1. Beginning on the
first day Midstream Co receives Dedicated Production Tendered by Original
Producer from any expansion of the Individual System in accordance with this
clause (B), then the Individual Fee paid on the incremental Product received
from the Individual System



- 57 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





will be reduced by 30% until such time as the benefit received by Original
Producer from the reduced Individual Fee equals 115% of the actual costs
incurred by Producer to design, construct and install such facilities.
(d)    Start Date of Suspension of Services. Midstream Co shall cause any
suspension of Services permitted by this Section 13.2 to commence on the first
Day of a Month and not on any other Day.
(e)    Supporting Documentation. As soon as Midstream Co determines that an
expansion of the Individual System or connection of a Planned Well or Planned
Separator Facility to the System will not be economic or that continuing to
provide Services at existing facilities has been rendered uneconomic, Midstream
Co shall communicate the same to Producer. With respect to existing facilities,
such notice shall be delivered to Producer at least 60 Days in advance of any
proposed curtailment under this Section 13.2 and such notice shall be
accompanied by documentation supporting its claim that certain Services have
become uneconomical. With respect to planned facilities, Midstream Co shall
indicate that providing Services to Planned Wells or Planned Separator
Facilities is uneconomical by failing to include the necessary expansion or
connection projects in the applicable System Plan and shall provide supporting
documentation for its determination that such expansion or connection would be
uneconomical, if requested by Producer. If Midstream Co delivers a System Plan
(marked as “Final”) describing the necessary expansion or connection projects,
such delivery shall be deemed to be a commitment by Midstream Co to complete
such expansion or connection without exercising its rights under Section 13.2(b)
or Section 13.2(c), as applicable, so long as conditions (including anticipated
throughput, pricing, the ability to obtain rights-of-way, Producer’s continued
execution of the Development Report, and any other factors deemed material by
Midstream Co) do not materially change; provided, however that upon the
initiation of Services through such expansion or connection project or through a
component part of such expansion or connection project, such expansion,
connection or applicable portion thereof shall be considered “existing
facilities” for purposes of this Section 13.2 and Midstream Co shall have all of
the rights set forth herein with respect to existing facilities that become
uneconomical. Nothing in this Section 13.2(e) shall give Producer a right to
consent to a suspension under this Section 13.2.
(f)    No Obligation to Drill or Operate. Without limiting the right of Producer
to revise the Development Report to eliminate any proposed Wells or Separator
Facilities, nothing herein shall be construed to require Producer to drill any
Well, to continue to operate any Well, to place any new Separator Facility into
service or to maintain the operation of any Separator Facility that a prudent
operator would not in like circumstances drill or continue to operate.


- 58 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------






Article 14
Regulatory Status

Section 14.1    Non-Jurisdictional System. The Services being provided by
Midstream Co hereunder are intended to be gathering services, and no
Governmental Authority currently establishes the rates or terms of service
relating to the Services. This Agreement is subject to all valid present and
future Laws of Governmental Authorities now or hereafter having jurisdiction
over the Parties, this Agreement, the Services performed, or the System.  It is
the intent of the Parties that no Governmental Authority shall alter any
provisions in the Agreement in such a way that would have the effect of altering
the economic benefits of either Party, as originally contemplated under this
Agreement. The Parties shall (a) vigorously defend and support in good faith the
enforceability of this Agreement and the continuance, without alternation, of
the Services in any and all proceedings before any Governmental Authority in
which this Agreement is subject to review and (b) not initiate or support,
either directly or indirectly, any challenge with any Governmental Authorities
to the rates provided herein or any other modification to this Agreement that
would alter the economic benefits of a Party as originally contemplated under
this Agreement.

Section 14.2    Government Authority Modification. Notwithstanding the
provisions of Section 14.1, if the rates are changed or required to be changed
or any other modification to this Agreement that alters the economic benefits of
a Party, as originally contemplated under this Agreement, in response to any
order, regulation, or other mandate of a Governmental Authority, then no such
change or modification shall constitute a breach or other default under the
terms of this Agreement, and the Parties shall negotiate in good faith to enter
into such amendments to this Agreement or a separate arrangement in order to
give effect, to the greatest extent possible, the economic benefit as originally
contemplated in this Agreement. If, in the reasonable opinion of Midstream Co’s
counsel, a Governmental Authority’s regulation of Midstream Co’s results in
(a) Midstream Co not having the same economic benefits as originally
contemplated under this Agreement or (b) Midstream Co’s or any of its
Affiliate’s pipelines becoming subject to additional legal requirements or
regulation, and the Parties have not mutually agreed as to how to mitigate or
alleviate the foregoing, then Midstream Co shall have the right, without
liability, to terminate this Agreement.

Article 15
Indemnification and Insurance

Section 15.1    Reciprocal Indemnity. To the fullest extent permitted by
applicable Law and except as otherwise set forth in Section 3.5(c) and
Section 7.3:
(a)    Producer Indemnification. Producer shall release, protect, defend,
indemnify and hold harmless Midstream Co Group from and against all Losses
directly or indirectly arising out


- 59 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





of or in connection with bodily injury, death, illness, disease, or loss or
damage to property of Producer or any member of Producer Group in any way
arising out of or relating to this Agreement, directly or indirectly. THIS
RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL APPLY REGARDLESS OF FAULT OF
MIDSTREAM CO GROUP OR ANY OTHER PERSONS.
(b)    Midstream Co Indemnification. Midstream Co shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Midstream Co or any
member of Midstream Co Group in any way arising out of or relating to this
Agreement, directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY
OBLIGATION SHALL APPLY REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER
PERSONS.
(c)    Regardless of Fault. AS USED IN THIS AGREEMENT, THE PHRASE “REGARDLESS OF
FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED IN WHOLE OR IN PART
BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR OTHER FAULT, OF ANY MEMBER
OF MIDSTREAM CO GROUP OR THE PRODUCER GROUP, WITHOUT REGARD TO THE CAUSE OR
CAUSES THEREOF AND WITHOUT LIMITATION OF SUCH LOSS AND WHETHER OR NOT CAUSED BY
A PRE-EXISTING CONDITION.

Section 15.2    Indemnification Regarding Third Parties. Each Party shall
release, protect, defend, indemnify and hold the other Party harmless against
any Loss by a Third Party that is not a member of the Producer Group or
Midstream Co Group, to the extent such Loss (a) is caused by the negligence or
willful misconduct of said indemnifying Party or such Party’s Group, (b) in the
case of Producer as indemnifying Party, results from claims by a Third Party of
title, rights, or encumbrances in or to Product delivered by Producer to a
Receipt Point, or (c) in the case of Midstream Co as indemnifying Party, results
from claims by a Third Party of title, rights, or encumbrances in or to Product
delivered by Midstream Co to a Delivery Point to the extent such claims are
created by, through, or under Midstream Co.

Section 15.3    Penalties. Producer shall release, protect, defend, indemnify,
and hold harmless Midstream Co from any Losses resulting from scheduling
penalties or Monthly balancing provisions imposed by a Downstream Facility in
any transportation contracts or service agreements associated with, or related
to, Producer’s owned or Controlled Product, including any penalties imposed
pursuant to the Downstream Facility’s tariff, or which may be caused by (i) an
operational flow order or similar order respecting operating conditions issued
by a Downstream Facility, (ii) a predetermined allocation directive from (or
agreement with) Producer or (iii) other pipeline


- 60 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





allocation methods, or by unscheduled production, or by unauthorized production,
except to the extent any such Losses are caused by Midstream Co’s use of Other
System Fuel.

Section 15.4    Insurance. Midstream Co and Producer shall (a) carry and
maintain no less than the insurance coverage set forth in Exhibit D, and
(b) cause such insurance to be (i) the primary coverage without any right of
contribution from any other insurance held by the other Party to the extent of
the insured Party’s indemnification obligations hereunder, and (ii) written and
endorsed to include waivers of all subrogation rights of the insurers against
Midstream Co and its Group (in the case of Producer’s insurance) or Producer and
its Group (in the case of Midstream Co’s insurance). Unless Producer is Original
Producer, Producer shall also cause the insurance carried and maintained by it
pursuant to this Section 15.4 to be endorsed to name Midstream Co and its Group
as additional insureds or provide blanket additional insured status that covers
Midstream Co and its Group as additional insureds, except in the case of
worker’s compensation insurance. Any insurance provided by OpCo on behalf of
Midstream Co that comports with this Section 15.4 shall be deemed to satisfy
these requirements.

Article 16
Assignment

Section 16.1    Assignment of Rights and Obligations under this Agreement.
(a)    Assignment. Except as specifically otherwise provided in this Agreement,
no Party shall have the right to assign its rights and obligations under this
Agreement (in whole or in part) to another Person except with the prior consent
of Midstream Co (in the case of an assignment by Producer) or Producer (in the
case of an assignment by Midstream Co), which consent may be withheld at such
Party’s sole discretion. Notwithstanding the foregoing, Producer may assign its
rights and obligations under this Agreement to any Person to whom Producer
assigns or transfers an interest in any of the Dedicated Properties insofar as
this Agreement relates to such Dedicated Properties without the consent of
Midstream Co; provided that (A) such Person assumes in writing the obligations
of Producer under this Agreement insofar as it relates to the portion of the
Dedicated Properties so assigned or transferred, such writing shall take the
form of an Agreement Addendum, executed by the applicable Midstream Co and the
Producer Assignee (and others, if appropriate) and such writing shall be
recorded in the real property records of the counties in which the Dedication
Area is located, (B) such assignment is made subject to this Agreement, (C) if
such assignment or transfer is made to an Affiliate of Producer, the Original
Producer shall not be released from any of its obligations under this Agreement,
and (D) if such transfer or assignment is to a Producer Assignee (a “Third Party
Assignment”): (1) the Original Producer shall be released from its obligations
under this Agreement with respect to the Dedicated Properties so assigned or
transferred, (2) at least thirty (30) Days prior to the closing date of the
Third Party Assignment (or, if the period between signing and closing is less
than thirty (30) Days, as early as possible and in no event less


- 61 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





than two Business Days prior to the closing of the Third Party Assignment),
Producer shall cause the proposed Producer Assignee to deliver an updated
Development Report to Midstream Co, and (3) prior to or on the closing date of
the Third Party Assignment, the Producer Assignee shall deliver to Midstream Co
(x) a copy of the writing pursuant to which the Third Party Assignment is
occurring, and (y) documentation of any Conflicting Dedication affecting any
Product of the Producer Assignee that would otherwise be considered Dedicated
Production.
(b)    Notice; Binding Effect. Within 30 Days prior to the date of execution of
a permitted assignment by Producer, Producer shall give Midstream Co notice of
any assignment of this Agreement or Dedicated Properties. Midstream Co shall
give Producer written notice of any assignment of this Agreement within 30 Days
after the date of execution of such permitted assignment. This Agreement shall
be binding upon and inure to the benefit of the respective permitted successors
and assigns of the Parties. Any attempted assignment made without compliance
with the provisions set forth in this Section 16.1 shall be null and void ab
initio.
(c)    Releases not Assignments. Any release of any of the Dedicated Properties
from the Dedications pursuant to Section 2.4 shall not constitute an assignment
or transfer of such Dedicated Properties for the purposes of this Article 16.

Section 16.2    Pre-Approved Assignments.
(a)    Each Party shall have the right without the prior consent of the others
to (i) mortgage, pledge, encumber or otherwise impress a lien or security
interest upon its rights and interest in and to this Agreement, and (ii) make a
transfer pursuant to any security interest arrangement described in clause (i)
above, including any judicial or non-judicial foreclosure and any assignment
from the holder of such security interest to another Person.
(b)    Original Producer (but not any subsequent Producer or Producer Assignee)
may Transfer Dedicated Properties free of the terms, conditions and obligations
of this Agreement in a Transfer (a “Proposed Transaction”), subject to Original
Producer’s compliance with the following:
(i)    Where such Transfer is an exchange of Net Acres of undeveloped Dedicated
Properties (the “Outbound Acreage”) for equivalent Net Acres of properties of a
Third Party located in the Dedication Area, which such properties become subject
to the Dedication under this Agreement (the “Inbound Acreage”), as determined by
Original Producer in good faith taking into account (v) the number of Net Acres
in the Outbound Acreage compared to the Inbound Acreage (which must be within
plus or minus 10%), (w) the location and proximity to of the Inbound Acreage to
an Individual System, including anticipated costs and expenses to install,
build, construct or otherwise place into service infrastructure for the Outbound
Acreage compared to the Inbound Acreage (x) the production reserves, development
plan and timing to bring such production online of the Outbound Acreage


- 62 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





compared to the Inbound Acreage, (y) the value of the Outbound Acreage vs. the
Inbound Acreage (disregarding any benefit that is expected to accrue to Original
Producer and its Affiliates, but including any value that Midstream Co could
reasonably be expected to gain through the Proposed Transaction), and (z) such
other operational and financial considerations as would be taken in similar
transactions in accordance with generally accepted industry practice (including
by way of accelerating volumes to be gathered by Midstream Co and whether
Original Producer is trading non-operated acreage for operated acreage); then:
(A)
Original Producer shall give Midstream Co at least 60 Days’ prior written notice
of the Proposed Transaction, which notice shall be by email from an authorized
officer of Producer holding an office of vice president or more senior and shall
include (1) descriptions of the Inbound Acreage (including section, township and
range (or similar information), an estimate of the number of gross acres in a
lease multiplied by the lessor’s mineral interest (“Lease Acres”), Net Acres,
Lease Acres multiplied by the applicable net revenue interest (“Net Revenue
Acres”), and the portion of such Lease Acres that Original Producer anticipates
it would operate, if it acquires such acreage), (2) descriptions of the Outbound
Acreage (including section, township and range (or similar information), an
estimate of the number of Lease Acres, Net Acres, Net Revenue Acres, and the
portion of such Lease Acres that Producer anticipates it would have operated,
had it not assigned such acreage) and reasonably detailed supporting
documentation of Producer’s analysis pursuant to clauses “(v)” through “(z)”
above, (3) name of the entity or entities that are counterparties to the
Proposed Transaction, if not confidential, (4) a detailed description of the
Services that would be provided on the Outbound Acreage vs. the Inbound Acreage,
(5) the value that Producer anticipates that it would receive if Producer
consummates the Proposed Transaction and the value that Producer anticipates it
will lose if it does not consummate the Proposed Transaction, and (6) any other
information as Producer determines to be germane;

(B)
The intended execution date for the Proposed Transaction and the intended
closing date for the Proposed Transaction;

(C)
Midstream Co shall have 15 Business Days to provide written notice to Original
Producer if it disputes that the Outbound Acreage and



- 63 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





Inbound Acreage are equivalent, together with reasonably detailed supporting
documentation; and
(D)
Producer shall reimburse Midstream Co in full for all actual costs and expenses
incurred by Midstream Co to install, build, construct, or otherwise place into
service infrastructure for the Outbound Acreage, so long as Midstream Co had
informed Producer of its intention to install, build, construct or otherwise
place into service the applicable infrastructure by inclusion of same in a
System Plan delivered prior to the closing of the applicable Transfer.

(ii)    Where such Transfer is of Dedicated Properties located in the Permian
Basin and (x) is not of the type described in Section 16.2(b)(i), (y) pertains
solely to Dedicated Properties located outside of the boundary shown on Annex A
to the applicable Agreement Addendum and (z) would not cause the number of Net
Acres of Dedicated Properties Transferred pursuant to this Section 16.2(b)(ii)
during the Term of this Agreement, on an aggregate basis, to exceed 2,500 Net
Acres. Original Producer shall be responsible for tracking the total acreage
sold under this Section 16.2(b)(ii) and the number of Net Acres Transferred
beginning on the Effective Date and continuing through the end of the Term and
shall, upon request of Midstream Co, provide evidence supporting Original
Producer’s calculation thereof.
(c)    Upon Producer or its Affiliate (as applicable) providing reasonable
documentation to show that it has satisfied, or will satisfy upon the closing of
the Proposed Transaction, the applicable requirements of Section 16.2(b) above,
then, subject to such satisfaction of the applicable requirements of Section
16.2(b) above, Producer and/or its Affiliate (as applicable) shall be entitled
to a permanent release from the Dedications of its relevant interests in the
Dedicated Properties and the production attributable thereto, effective as of
the closing of the Proposed Transaction. If Producer or its Affiliate is
entitled to a release from the Dedications pursuant to this Section 16.2,
Midstream Co shall, within 10 Days following Producer’s written request, execute
and deliver to Producer a release agreement, reasonably acceptable to all
Parties and in recordable form, that reflects such release from the Dedications.
If the Proposed Transaction does not occur within 120 Days of the satisfaction
of the requirements of this Section 16.2, Producer or its Affiliate will not
consummate the Proposed Transaction without again complying with this Section
16.2.

Section 16.3    Change of Control. Except as provided in Section 16.1, nothing
in this Article 16 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 16 shall prevent Midstream Co’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Midstream Co. However, if a
change of control of a Party gives rise to a reasonable basis for insecurity on
the part of the


- 64 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





other Party, such change of control may be the basis for a request of Adequate
Assurance of Performance. Each member or owner of Producer or Midstream Co, as
applicable, shall have the right to assign and transfer such member’s or owner’s
interests (whether equity or otherwise and whether in whole or in part) in
Producer or Midstream Co, as applicable, without restriction contained in this
Agreement.

Article 17
Other Provisions

Section 17.1    Relationship of the Parties. The execution and delivery of an
Agreement Addendum shall create a binding agreement between the Parties
signatory thereto consisting of the terms set forth in such Agreement Addendum
together with the terms set forth in these Agreement Terms and Conditions. The
signatories of one Agreement Addendum shall not be bound to or otherwise in
privity of contract with the signatories of any other Agreement Addendum, and
the execution and delivery of each Agreement Addendum shall form a separate and
distinct contract. This Agreement shall not be deemed or construed to create, a
partnership, joint venture or association or a trust between Producer and
Midstream Co or the Persons party to any other Agreement Addendum. This
Agreement shall not be deemed or construed to authorize any Party to act as an
agent, servant or employee for any other Party for any purpose whatsoever except
as explicitly set forth in this Agreement. In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries.

Section 17.2    Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and (ii) if to Midstream
Co, at the address set forth on the applicable Agreement Addendum; provided that
in the case of any notice by electronic mail, such notice is confirmed by
communication via another method permitted by this Section 17.2. Any notice,
consent, approval, request, or other communication (“Communications”) given in
accordance herewith shall be deemed to have been given when (a) actually
received or rejected by the addressee in person or by courier, (b) (reserved),
or (c) actually received or rejected by the addressee upon delivery by overnight
courier or United States Mail, as shown in the tracking report or return
receipt, as applicable. Communications may not be transmitted by electronic
mail, except for ordinary course business communications that shall be deemed to
be received, if transmitted during normal business hours on such Business Day,
or if transmitted after normal business hours, on the next Business Day. Any
Person may change their


- 65 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





contact information for notice by giving notice to the other Party in the manner
provided in this Section 17.2.

Section 17.3    Entire Agreement; Conflicts. This Agreement (consisting of these
Agreement Terms and Conditions and the applicable Agreement Addendum)
constitutes the entire agreement of Producer and Midstream Co pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations, and discussions, whether oral or written, of Producer and
Midstream Co pertaining to the subject matter hereof. There are no warranties,
representations, or other agreements between Producer and Midstream Co relating
to the subject matter hereof except as specifically set forth in this Agreement,
including the exhibits hereto, and no Party shall be bound by or liable for any
alleged representation, promise, inducement, or statements of intention not so
set forth.

Section 17.4    Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Person waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
Producer and Midstream Co under this Agreement shall be cumulative, and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.

Section 17.5    Amendment.
(a)    This Agreement may be amended only by an instrument in writing executed
(except as otherwise set forth in this Section 17.5) by Producer and Midstream
Co and expressly identified as an amendment or modification.
(b)    In the event of a conflict between (i) these Agreement Terms and
Conditions or any exhibit to this agreement, on the one hand, and (ii) an
applicable Agreement Addendum, on the other, the applicable Agreement Addendum
shall control.

Section 17.6    Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the Laws of the State, excluding any conflicts
of Law rule or principle that might refer construction of such provisions to the
Laws of another jurisdiction. Any dispute, controversy, or claim arising out of
or relating to this Agreement shall be finally settled by arbitration in
accordance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration then in effect (the “Rules”) by a sole arbitrator
appointed in accordance with the Rules. The arbitrator


- 66 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





is not empowered to award consequential, indirect, special, punitive or
exemplary damages, and each Party irrevocably waives any damages in excess of
actual damages. Arbitration shall be held in the English language in the State,
and the decision of the arbitration panel shall include a statement of the
reasons for such decision, and the award shall be final and binding on Producer
and Midstream Co from the date they are made and judgment upon any award may be
entered in any court having jurisdiction. The arbitrator shall apply the Laws of
the State, excluding any conflicts of Law rule or principle that might refer
construction of such provisions to the Laws of another jurisdiction.

Section 17.7    Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.

Section 17.8    Preparation of Agreement. The Parties and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

Section 17.9     Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, Producer and Midstream Co, as
applicable, shall negotiate in good faith to modify this Agreement so as to
effect the original intent of Producer and Midstream Co as closely as possible
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible. A ruling of invalidity, illegality or
unenforceability as to one Agreement shall only be applicable to that Agreement,
not all the Agreements covered by these Agreement Terms and Conditions.

Section 17.10     Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto; provided that the originals of any such
electronically provided signatures shall be provided by the signatory, if
requested by the other Party within a week of exchanging signatures.

Section 17.11     Confidentiality. All data and information exchanged by the
Parties (other than the terms and conditions of this Agreement) and all pricing
terms shall be maintained in strict and absolute confidence and no Party shall
disclose, without the prior consent of the other Parties, any such data,
information or pricing terms unless the release thereof is required by Law
(including any requirement associated with an elective filing with a
Governmental Authority) or the rules or


- 67 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------





regulations of any stock exchange on which any securities of the Parties or any
Affiliates thereof are traded. Nothing in this Agreement shall prohibit the
Parties from disclosing whatever information in such manner as may be required
by applicable Law; nor shall any Party be prohibited by the terms hereof from
disclosing information acquired under this Agreement to any financial
institution or investors providing or proposing financing to a Party or to any
Person proposing to purchase the equity in any Party or the assets owned by any
Party. Notwithstanding the foregoing, the restrictions in this Section 17.11
will not apply to data or information that (i) is in the possession of the
Person receiving such information prior to disclosure by the other Party,
(ii) is or becomes known to the public other than as a result of a breach of
this Agreement or (iii) becomes available to a Party a non-confidential basis
from a source other than the other Party, provided that such source is not bound
by a confidentiality agreement with, or other fiduciary obligations of
confidentiality to, the other Party. This Section will survive any termination
of this Agreement for a period of 24 Months from the end of the Year in which
the date of such termination occurred.
(End of Agreement Terms and Conditions)


- 68 –
First Amended and Restated
Low Pressure Gas Gathering and Compression Agreement

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused these Agreement Terms and Conditions
to be executed as of the T&C Effective Date.


On behalf of each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP




By: Noble Midstream GP LLC, its general partner


 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



On behalf of each Producer:
NOBLE ENERGY, INC.








By: /s/ Aaron G. Carlson
Name:
Title:
Aaron G. Carlson
Vice President
 





[Signature Page to the First Amended and Restated Agreement Terms and Conditions
Relating to Low Pressure Gas Gathering and Compression Services]

